


--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SHARE PURCHASE AGREEMENT
 
Dated as of January 3, 2018
 
among
 
OMH Holdings, L.P.,
 
Springleaf Financial Holdings, LLC
 
and
 
OneMain Holdings, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------







TABLE OF CONTENTS





   
Page
ARTICLE I
 
Share Purchase
 
Section 1.01.
Share Purchase
4
Section 1.02.
Closing
4
Section 1.03.
At the Closing:
5
Section 1.04.
Withholding
5
     
ARTICLE II
 
Representations and Warranties of Seller
 
Section 2.01.
Organization, Standing and Power
5
Section 2.02.
Authority; Execution and Delivery; Enforceability
5
Section 2.03.
No Conflicts; Consents
6
Section 2.04.
Ownership of the Shares
6
Section 2.05.
Brokers’ Fees and Expenses
6
Section 2.06.
No Other Representations or Warranties
6
     
ARTICLE III
 
Representations and Warranties of Purchaser
 
Section 3.01.
Organization, Standing and Power
7
Section 3.02.
Authority; Execution and Delivery; Enforceability
7
Section 3.03.
No Conflicts; Consents
7
Section 3.04.
Brokers’ Fees and Expenses
8
Section 3.05.
Business of Purchaser
8
Section 3.06.
Ownership of Common Stock
8
Section 3.07.
Financing
8
Section 3.08.
Accredited Investor; Investment Intent
8
Section 3.09.
Restricted Securities
9
Section 3.10.
No Other Representations or Warranties
9
     
ARTICLE IV
 
Representations and Warranties of the Company
 
Section 4.01.
Organization, Standing and Power
10
Section 4.02.
Company Subsidiaries
10
Section 4.03.
Capital Structure
11
Section 4.04.
Authority; Execution and Delivery; Enforceability
12
Section 4.05.
No Conflicts; Consents
12
Section 4.06.
SEC Documents; Undisclosed Liabilities
13
Section 4.07.
Absence of Certain Changes or Events
14
Section 4.08.
Taxes
15
Section 4.09.
Employee Benefits
15
Section 4.10.
Litigation
15
Section 4.11.
Compliance with Applicable Laws
16
Section 4.12.
Broker-Dealer
16
Section 4.13.
Anti-Takeover Provisions
16
Section 4.14.
Brokers’ Fees and Expenses
17
Section 4.15.
No Other Representations or Warranties
17
     

 

 
i

--------------------------------------------------------------------------------





ARTICLE V
 
Covenants Relating to Conduct of Business
 
Section 5.01.
Conduct of Business by the Company
17
Section 5.02.
Conduct of Business by Seller
20
ARTICLE VI
 
Additional Agreements
     
Section 6.01.
Access to Information; Confidentiality
21
Section 6.02.
Efforts to Consummate
21
Section 6.03.
Transaction Litigation
24
Section 6.04.
Public Announcements
25
Section 6.05.
Other Investors
25
Section 6.06.
No Transfer of Shares
25
Section 6.07.
Board Observer
26
Section 6.08.
Transfer Taxes
26
Section 6.09.
Director Appointments
26
Section 6.10.
Indemnification, Exculpation and Insurance
27
     
ARTICLE VII
 
Conditions Precedent
 
Section 7.01.
Conditions to Seller’s and Purchaser’s Obligations to Effect the Share Purchase
28
Section 7.02.
Conditions to Obligations of Seller
28
Section 7.03.
Conditions to Obligations of Purchaser
29
     
ARTICLE VIII
 
Termination, Amendment and Waiver
 
Section 8.01.
Termination
30
Section 8.02.
Effect of Termination
31
Section 8.03.
Fees and Expenses
31
Section 8.04.
Amendment
32
Section 8.05.
Extension; Waiver
32
     



ii

--------------------------------------------------------------------------------





ARTICLE IX
 
General Provisions
 
Section 9.01.
Survival
32
Section 9.02.
Notices
33
Section 9.03.
Definitions
34
Section 9.04.
Interpretation
40
Section 9.05.
Severability
40
Section 9.06.
Counterparts
40
Section 9.07.
Entire Agreement; No Third-Party Beneficiaries
40
Section 9.08.
GOVERNING LAW
41
Section 9.09.
Assignment
41
Section 9.10.
Specific Enforcement
41
Section 9.11.
Jurisdiction; Venue
42
Section 9.12.
WAIVER OF JURY TRIAL
42
Section 9.13.
Non-recourse
43
     
Exhibits
         
Exhibit A
Permitted Investors
     
Exhibit B
Form of A&R Stockholders Agreement
     
Exhibit C
Director Appointments



iii

--------------------------------------------------------------------------------





SHARE PURCHASE AGREEMENT


SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of January 3, 2018, among
OMH Holdings, L.P., a Delaware limited partnership (“Purchaser”), Springleaf
Financial Holdings, LLC, a Delaware limited liability company (“Seller”), and
OneMain Holdings, Inc., a Delaware corporation (the “Company”).


WHEREAS, Seller is the owner of 59,117,178 shares of common stock, par value
$0.01 per share, of the Company (“Common Stock”);


WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, 54,937,500 shares of Common Stock beneficially owned by Seller
(the “Shares”), on the terms and subject to the conditions contained herein;


WHEREAS, the Company, Purchaser and Seller desire to make certain
representations, warranties, covenants and agreements in connection with the
Share Purchase and also to prescribe various conditions to the Share Purchase;


WHEREAS, in consideration of the Company entering into this Agreement, Purchaser
and the Company are entering into the A&R Stockholder Agreement which sets forth
certain rights and obligations of Purchaser and the Company following the
completion of the Share Purchase; and


WHEREAS, certain capitalized terms used in this Agreement are defined in Section
9.03.


NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants herein and intending to be legally bound, the parties
hereto agree as follows:


ARTICLE I


Share Purchase


Section 1.01.          Share Purchase.  On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, Seller shall sell,
transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and
accept from Seller, all the Shares, which Shares shall be sold, transferred and
delivered with full legal and beneficial title and ownership, free and clear of
all Liens (other than those arising under applicable securities Laws or as a
result of the actions of Purchaser or any of its Affiliates) and together with
all rights attached thereto, for an aggregate purchase price of $1,428,375,000
(the “Purchase Price”).  The purchase and sale of the Shares is referred to in
this Agreement as the “Share Purchase”.


Section 1.02.          Closing.  The closing (the “Closing”) of the Share
Purchase shall take place at the offices of Cravath, Swaine & Moore LLP, 825
Eighth Avenue, New York, NY 10019 at 9 a.m., Eastern time, on a date to be
specified by Seller and Purchaser, which shall be no later than the second
Business Day following the satisfaction or (to the extent permitted by Law)
waiver by the party or parties entitled to the benefits thereof of the
conditions set forth in Article VII (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or
(to the extent permitted by Law) waiver of those conditions), or at such other
place, time and date as shall be agreed in writing between Seller and
Purchaser.  The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.
4

--------------------------------------------------------------------------------



Section 1.03.          At the Closing:


(a)          Purchaser shall pay, in cash by wire transfer of immediately
available funds to one or more bank accounts designated by Seller in writing at
least two business days prior to the Closing Date, an aggregate amount equal to
the Purchase Price;


(b)          Seller and the Company shall take all actions reasonably necessary
to transfer the Shares to Purchaser, including, to the extent the Shares are
represented by certificates, delivering to Purchaser, or causing to be delivered
to Purchaser, instruments of transfer as reasonably required to transfer the
Shares;


(c)          the Company shall deliver to Purchaser the A&R Stockholders
Agreement, duly executed by the Company, and Purchaser shall deliver to the
Company the A&R Stockholders Agreement, duly executed by Purchaser; and


(d)          Seller shall deliver a certificate of Seller’s non-foreign status
complying with the provisions of Treasury Regulation Section 1.1445-2(b).


Section 1.04.          Withholding.  Purchaser shall be entitled to deduct and
withhold from the amounts otherwise payable hereunder any amounts required to be
deducted and withheld under any applicable Tax Law. If any such deduction or
withholding is anticipated by Purchaser, Purchaser shall use commercially
reasonable efforts to provide written notice to Seller at least five (5) days in
advance of Closing (including a reasonable description of the basis for such
withholding); provided, however, a failure to provide such notice shall not
preclude Purchaser from deducting or withholding in accordance with applicable
Tax Law. To the extent any amounts are so withheld, such withheld amounts shall
be timely paid to the applicable taxing authority and shall be treated for all
purposes as having been paid to Seller; provided, however, that, unless
otherwise required by a change in applicable Tax Law that occurs after the date
of this Agreement, the parties agree that no withholding shall be made under
Section 1445 of the Code with respect to the amounts payable under this
Agreement if Seller delivers to Purchaser the certificate described in Section
1.03(d).


ARTICLE II


Representations and Warranties of Seller


Seller represents and warrants to each of Purchaser and the Company that the
statements contained in this Article II are true and correct.


Section 2.01.          Organization, Standing and Power.  Seller is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has all corporate or similar
organizational power and authority required to execute and deliver this
Agreement and to consummate the Share Purchase and the other transactions
contemplated hereby and to perform each of its obligations hereunder.  Seller
has the full legal right, power and authority to sell, assign, transfer, deliver
and convey the Shares in accordance with this Agreement.


Section 2.02.          Authority; Execution and Delivery; Enforceability. 
Seller has all requisite corporate or similar organizational power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the Share Purchase and the other transactions contemplated by this
Agreement.  No corporate or stockholder proceedings on the part of Seller are
necessary to authorize, adopt or approve, as applicable, this Agreement or to
consummate the Share Purchase and the other transactions contemplated by this
Agreement.  Seller has duly executed and delivered this Agreement and, assuming
the due authorization, execution and delivery by Purchaser and the Company, this
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms except, in each case, as enforcement may
be limited by bankruptcy, insolvency, reorganization or similar Laws affecting
creditors’ rights generally and by general principles of equity (the “Bankruptcy
and Equity Exception”).
5

--------------------------------------------------------------------------------



Section 2.03.          No Conflicts; Consents.


(a)          The execution and delivery by Seller of this Agreement does not,
and the performance by Seller of its obligations hereunder and the consummation
of the Share Purchase and the other transactions contemplated by this Agreement
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or (solely with respect to
clause (ii)) give rise to a right of termination, cancellation or acceleration
of any obligation, any obligation to make an offer to purchase or redeem any
Indebtedness or capital stock or any loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of Seller
under, any provision of (i) the governing or organizational documents of Seller;
(ii) any written contract, lease, license, indenture, note, bond, agreement,
understanding, undertaking, concession, franchise or other instrument (in each
case, to the extent legally binding on the parties thereto) (a “Contract”) to
which Seller is a party or by which any of its respective properties or assets
is bound; or (iii) subject to the filings and other matters referred to in
Section 2.03(b), as of the date hereof, any judgment, order or decree
(“Judgment”) or statute, law (including common law), ordinance, rule or
regulation (“Law”) or Permit, in each case, applicable to Seller or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any matters that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Seller Material Adverse Effect.


(b)          No governmental franchises, licenses, permits, authorizations,
variances, exemptions, orders and approvals (each a “Permit” and collectively,
the “Permits”), consent, approval, clearance, waiver or order (collectively,
with the Permits, the “Consents” and each, a “Consent”) of or from, or
registration, declaration, notice or filing made to or with any federal,
national, state, provincial or local, whether domestic or foreign, government or
any court of competent jurisdiction, administrative, consumer lending, insurance
or regulatory agency or commission, or other governmental authority or
instrumentality, whether domestic, foreign or supranational (a “Governmental
Entity”), is required to be obtained or made by or with respect to Seller in
connection with the execution and delivery of this Agreement or its performance
of its obligations hereunder or the consummation of the Share Purchase and the
other transactions contemplated by this Agreement, other than (i) compliance
with and filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), (ii) the filing with the SEC of such reports under,
and such other compliance with, the Exchange Act and the Securities Act as may
be required in connection with this Agreement, the Share Purchase and the other
transactions contemplated by this Agreement and (iii) such other matters that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Seller Material Adverse Effect.  For the avoidance of doubt,
this Section 2.03 does not address any Permits, Consents, registrations,
declarations relating to the Company or any Company Subsidiary, which are
addressed in Section 4.05(b).


Section 2.04.          Ownership of the Shares.  Seller is the owner of the
Shares and has good and valid title to such Shares free and clear of all Liens
(other than those arising under applicable securities Laws or as a result of the
actions of Purchaser and its Affiliates).  Assuming Purchaser has the requisite
power and authority to be the lawful owner of the Shares, upon the consummation
of the Share Purchase at the Closing, good and valid title to such Shares will
pass to Purchaser, free and clear of any Liens (other than those arising under
applicable securities Laws or as a result of the actions of Purchaser and its
Affiliates).


Section 2.05.          Brokers’ Fees and Expenses.  No broker, investment
banker, financial advisor or other Person, other than such Persons, the fees and
expenses of which will be paid by Seller, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Share Purchase or any of the other transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.


Section 2.06.          No Other Representations or Warranties.  Except for the
representations and warranties of Purchaser contained in Article III or in any
certificate delivered by Purchaser to Seller, Seller acknowledges that (x)
neither Purchaser nor any other Person on behalf of Purchaser makes, or has
made, any representation or warranty relating to itself or its business or
otherwise in connection with this Agreement, the Share Purchase or the other
transactions contemplated by this Agreement and Seller is not relying on any
representation or warranty of Purchaser except for those expressly set forth in
this Agreement and (y) no person has been authorized by Purchaser or any other
Person on behalf of Purchaser to make any representation or warranty relating to
itself or its business or otherwise in connection with this Agreement and the
Share Purchase, and if made, such representation or warranty shall not be relied
upon by Seller as having been authorized by such entity.
6

--------------------------------------------------------------------------------



ARTICLE III


Representations and Warranties of Purchaser


Purchaser represents and warrants to each of Seller and the Company that the
statements contained in this Article III are true and correct.


Section 3.01.          Organization, Standing and Power.  Purchaser is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has all corporate or similar
organizational power and authority required to execute and deliver this
Agreement and to consummate the Share Purchase and the other transactions
contemplated hereby and to perform each of its obligations hereunder.  Purchaser
is duly qualified or licensed to do business in each jurisdiction where the
nature of its business or the ownership or leasing of its properties make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified or licensed, individually or in the aggregate, has not had and
would not reasonably be expected to have a Purchaser Material Adverse Effect.


Section 3.02.          Authority; Execution and Delivery; Enforceability. 
Purchaser has all requisite corporate or similar organizational power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the Share Purchase and the other transactions
contemplated by this Agreement.  No corporate or stockholder proceedings on the
part of Purchaser are necessary to authorize, adopt or approve, as applicable,
this Agreement or to consummate the Share Purchase and the other transactions
contemplated by this Agreement. Purchaser has duly executed and delivered this
Agreement and, assuming the due authorization, execution and delivery by Seller
and the Company, this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except, in each
case, as enforcement may be limited by the Bankruptcy and Equity Exception.


Section 3.03.          No Conflicts; Consents.


(a)          The execution and delivery by Purchaser of this Agreement does not,
and the performance by Purchaser of its obligations hereunder and the
consummation of the Share Purchase and the other transactions contemplated by
this Agreement will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or (solely with
respect to clause (ii)) give rise to a right of termination, cancellation or
acceleration of any obligation, any obligation to make an offer to purchase or
redeem any Indebtedness or capital stock or any loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Purchaser under, any provision of (i) the governing or organizational
documents of Purchaser; (ii) any Contract to which Purchaser is a party or by
which any of its respective properties or assets is bound; or (iii) subject to
the filings and other matters referred to in Section 3.03(b), as of the date
hereof, any Judgment or statute, law (including common law), Law or Permit, in
each case, applicable to Purchaser or its properties or assets, other than, in
the case of clauses (ii) and (iii) above, any matters that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Purchaser Material Adverse Effect.


(b)          No Consent of or from, or registration, declaration, notice or
filing made to or with any Governmental Entity is required to be obtained or
made by or with respect to Purchaser or any of its Affiliates in connection with
the execution and delivery of this Agreement or its performance of its
obligations hereunder or the consummation of the Share Purchase and the other
transactions contemplated by this Agreement, other than (i) (A) compliance with
and filings under the HSR Act and (B) the filing of applications and notices
with, and receipt of approvals, licenses or consents from, applicable state
regulatory authorities governing consumer lending and insurance in the various
states in which the Company or any Company Subsidiary operates, (ii) the filing
with the SEC of such reports under, and such other compliance with, the Exchange
Act and the Securities Act, as may be required in connection with this
Agreement, the Share Purchase and the other transactions contemplated by this
Agreement and (iii) such other matters that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Purchaser Material
Adverse Effect.
7

--------------------------------------------------------------------------------



Section 3.04.          Brokers’ Fees and Expenses.  No broker, investment
banker, financial advisor or other Person, other than such Persons, the fees and
expenses of which will be paid by Purchaser, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the Share Purchase or any of the other transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser.


Section 3.05.          Business of Purchaser.  Since its date of incorporation,
Purchaser has not carried on any business nor conducted any operations other
than the execution of this Agreement and the Equity Commitment Letters, the
performance of its obligations hereunder and thereunder and matters ancillary
thereto.


Section 3.06.          Ownership of Common Stock.  None of (i) Purchaser or any
of its Affiliates or (ii) the Sponsors or any of their respective Affiliates has
been, at any time during the three years prior to the date hereof, an
“interested stockholder” of the Company, as defined in the Company Charter.  As
of the date of this Agreement, none of Purchaser, the Sponsors or any of their
respective Affiliates owns any shares of capital stock of the Company or has any
rights to acquire any shares of capital stock of the Company (except pursuant to
this Agreement).


Section 3.07.          Financing.  Purchaser has delivered to Seller true and
complete copies of fully executed commitment letters dated as of the date hereof
(together with all exhibits, annexes, schedules and term sheets attached thereto
and as amended, modified, supplemented, replaced or extended from time to time
after the date of this Agreement, the “Equity Commitment Letters”) from each of
Apollo Investment Fund VIII, L.P., Apollo Overseas Partners VIII, L.P., Apollo
Overseas Partners (Delaware) VIII, L.P. and Apollo Overseas Partners (Delaware
892) VIII, L.P. (collectively, the “Sponsors” and each, individually, a
“Sponsor”) providing for an equity investment in Purchaser from each Sponsor,
subject to the terms and conditions therein, in cash in the aggregate amounts
set forth therein (the “Equity Commitments”).  As of the date of this Agreement,
the Equity Commitment Letters have not been amended or modified, no such
amendment or modification is contemplated, and none of the obligations and
commitments contained in such letters have been withdrawn, terminated or
rescinded in any respect and no such withdrawal, termination or rescission is
contemplated.  Assuming the Equity Commitments are funded in accordance with the
Equity Commitment Letters and the performance by Seller and the Company of their
respective obligations under this Agreement, Purchaser will have on the Closing
Date funds sufficient to pay the Purchase Price and to pay all related fees and
expenses.  Each Equity Commitment Letter (1) contains legal, valid and binding
obligations of Purchaser and the applicable Sponsor, (2) is enforceable in
accordance with its terms against Purchaser and the applicable Sponsor, in each
case except as such enforceability may be limited by the Bankruptcy and Equity
Exception, and (3) is in full force and effect.  The only conditions precedent
or other contingencies related to the obligations of the Sponsors to fund the
full amount of the Equity Commitments are those expressly set forth in the
Equity Commitment Letters, and there are no side letters or other Contracts to
which Purchaser or any of its Affiliates is a party that contain any such
conditions precedent or other contingencies.


Section 3.08.          Accredited Investor; Investment Intent.  Purchaser is an
accredited investor as defined in Regulation D under the Securities Act. 
Purchaser is acquiring the Shares for its own account for investment and not
with a view to, or for sale or other disposition in connection with, any
distribution of all or any part thereof, except in compliance with applicable
federal and state securities laws.
8

--------------------------------------------------------------------------------



Section 3.09.          Restricted Securities.  Purchaser understands that the
Shares will not have been registered pursuant to the Securities Act or any
applicable state securities laws, that the Shares will be characterized as
“restricted securities” under federal securities laws, and that under such laws
and applicable regulations the Shares cannot be sold or otherwise disposed of
without registration under the Securities Act or an exemption therefrom.


Section 3.10.          No Other Representations or Warranties.  Except for the
representations and warranties of Seller and the Company contained in Article II
and Article IV, respectively, or in any certificate delivered by Seller or the
Company to Purchaser (and notwithstanding the delivery or disclosure to
Purchaser or its Affiliates, or its or their officers, directors, managers,
accountants, legal counsel, financial advisors agents or other representatives
(collectively, “Representatives”) of any documentation, projections, estimates,
budgets or other information), Purchaser acknowledges that (x) none of Seller,
the Company, the Company Subsidiaries or any other Person on behalf of Seller or
the Company makes, or has made, any representation or warranty relating to
itself or its business or otherwise in connection with this Agreement, the Share
Purchase or the other transactions contemplated by this Agreement and Purchaser
is not relying on any representation or warranty of any Person except for those
expressly set forth in this Agreement, (y) no person has been authorized by
Seller, the Company, the Company Subsidiaries or any other Person on behalf of
Seller or the Company to make any representation or warranty relating to itself
or its business or otherwise in connection with this Agreement and the Share
Purchase, and if made, such representation or warranty shall not be relied upon
by Purchaser as having been authorized by such entity and (z) any estimate,
projection, prediction, data, financial information, memorandum, presentation or
any other materials or information provided or addressed to Purchaser or any of
its Representatives, including any materials or information made available to
Purchaser in connection with presentations by Seller or the Company’s
management, are not and shall not be deemed to be or include representations or
warranties. Purchaser acknowledges that it has conducted, to its satisfaction,
its own independent investigation of the condition, operations and business of
the Company and, in making its determination to proceed with the transactions
contemplated by this Agreement, including the Share Purchase, Purchaser has
relied solely on the results of its own independent investigation and the terms
of this Agreement and has not relied directly or indirectly on any materials or
information made available to Purchaser and/or its Representatives by or on
behalf of Seller or the Company.


ARTICLE IV


Representations and Warranties of the Company


The Company represents and warrants to each of Purchaser and Seller that the
statements contained in this Article IV are true and correct except (i) as set
forth in the Company SEC Documents furnished or filed and publicly available
after January 1, 2017 and prior to the date of this Agreement (the “Filed
Company SEC Documents”) (other than any disclosures contained in the “Risk
Factors” or Forward Looking Statements” section of any such Filed Company SEC
Document that do not reference specific facts or circumstances, any qualitative
disclosures in the “Qualitative and Quantitative Disclosures About Market Risk”
section of any such Filed Company SEC Document or any other disclosures that are
generally predictive, cautionary or forward looking in nature); provided,
however, that no disclosure in any Filed Company SEC Document shall modify,
apply to or qualify the representations and warranties set forth in Section
4.02, 4.03 or 4.04 or the first sentence of Section 4.07, or (ii) as set forth
in the disclosure letter delivered by the Company to Purchaser at or before the
execution and delivery by the Company of this Agreement (the “Company Disclosure
Letter”).  The Company Disclosure Letter shall be arranged in numbered and
lettered sections corresponding to the numbered and lettered sections contained
in this Agreement, and the disclosure in any section or subsection shall be
deemed to qualify any other section in this Agreement to the extent that it is
reasonably apparent from the context or content of such disclosure that such
disclosure also qualifies or applies to such other section or subsection.
9

--------------------------------------------------------------------------------



Section 4.01.          Organization, Standing and Power.  Each of the Company
and the Company Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized (in the
case of good standing, to the extent such jurisdiction recognizes such concept),
except in the case of the Company Subsidiaries where the failure to be so
organized, exist or be in good standing has not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.  Each of the Company and the Company Subsidiaries has all requisite
power and authority to conduct its businesses as presently conducted, except
where the failure to have such power or authority, individually or in the
aggregate, has not had and would not reasonably be expected to have a Company
Material Adverse Effect.  Each of the Company and the Company Subsidiaries is
duly qualified or licensed to do business in each jurisdiction where the nature
of its business or the ownership or leasing of its properties make such
qualification necessary, other than in such jurisdictions where the failure to
be so qualified or licensed has not had and would not reasonably be expected to
have a Company Material Adverse Effect.  The Company has delivered or made
available to Purchaser, prior to execution of this Agreement, true and complete
copies of the restated certificate of incorporation of the Company in effect as
of the date of this Agreement (the “Company Charter”) and the amended and
restated bylaws of the Company in effect as of the date of this Agreement (the
“Company Bylaws”).  The Company is not in violation of any of the provisions of
the Company Charter or the Company Bylaws.


Section 4.02.          Company Subsidiaries.


(a)          All of the outstanding shares of capital stock or voting securities
of, or other equity interests in, each Company Subsidiary have been validly
issued and are fully paid and nonassessable and are owned by the Company, by a
Company Subsidiary, by the Company and a Company Subsidiary or by multiple
Company Subsidiaries, free and clear of all material Liens, excluding Permitted
Liens, Liens permitted by the Securities Documents and any Liens with respect to
conduit facilities or securitization indebtedness of the Company or any of the
Company Subsidiaries, and free of any other material restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock, voting securities or other equity interests), except for restrictions
imposed by applicable securities law and those with respect to securitization
indebtedness or conduit facilities of the Company or any Company Subsidiary.
10

--------------------------------------------------------------------------------



(b)          Except for the capital stock and voting securities of, and other
equity interests in, the Company Subsidiaries, none of the Company or any
Company Subsidiary owns, directly or indirectly, any capital stock or voting
securities of, or other equity interests in, or any interest convertible into or
exchangeable or exercisable for, any capital stock or voting securities of, or
other equity interests in, any Person, in each case, other than securities held
for investment by the Company or the Company Subsidiaries in the ordinary course
of business consistent with past practice in all material respects.


Section 4.03.          Capital Structure.  The authorized capital stock of the
Company consists of 2,000,000,000 shares of Common Stock, and 300,000,000 shares
of preferred stock, $0.01 par value, of the Company (the “Preferred Stock” and,
together with the Common Stock, the “Capital Stock”).  At the close of business
on December 29, 2017, (i) 135,349,638 shares of Common Stock were issued and
outstanding (of which 49,969 shares consisted of shares of Company Restricted
Stock); (ii) no shares of Preferred Stock were issued and outstanding; (iii)
7,646,916 shares of Common Stock were reserved and available for the grant of
future awards pursuant to the Company Stock Plan (not including unregistered
shares that have been authorized under the Company Stock Plan); (iv) 166,440
shares of Common Stock were issuable upon the vesting or settlement of
outstanding Company PSUs (assuming maximum performance is achieved); and (v)
1,096,685 shares of Common Stock were issuable upon the vesting or settlement of
outstanding Company RSUs.  Except as set forth in this Section 4.03(a), at the
close of business on December 29, 2017, no shares of capital stock or voting
securities of, or other equity interests in, the Company were issued, reserved
for issuance or outstanding.


(b)          All outstanding shares of Common Stock are, and, at the time of
issuance, all such shares that may be issued upon the vesting or settlement of
Company RSUs will be, duly authorized, validly issued, fully paid and
nonassessable and not subject to, or issued in violation of, any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the DGCL, the Company Charter,
the Company Bylaws or any Contract to which the Company is a party or otherwise
bound.  Except as set forth above in Section 4.03(a), there are not issued,
reserved for issuance or outstanding, and there are not any outstanding
obligations of the Company or any Company Subsidiary to issue, deliver or sell,
or cause to be issued, delivered or sold, (x) any capital stock of the Company
or any Company Subsidiary or any securities of the Company or any Company
Subsidiary convertible into or exchangeable or exercisable for shares of capital
stock or voting securities of, or other equity interests in, the Company or any
Company Subsidiary, (y) any warrants, calls, options or other rights to acquire
from the Company or any Company Subsidiary, or any other obligation of the
Company or any Company Subsidiary to issue, deliver or sell, or cause to be
issued, delivered or sold, any capital stock or voting securities of, or other
equity interests in, the Company or any Company Subsidiary or (z) any rights
issued by, or other obligations of, the Company or any Company Subsidiary that
are linked in any way to the price of any class of Capital Stock or any shares
of capital stock of any Company Subsidiary, the value of the Company, any
Company Subsidiary or any part of the Company or any Company Subsidiary or any
dividends or other distributions declared or paid on any shares of capital stock
of the Company or any Company Subsidiary.  Except for acquisitions, or deemed
acquisitions, of Common Stock or other equity securities of the Company in
connection with (i) the withholding of Taxes in connection with the exercise,
vesting or settlement of Company Stock Awards and (ii) forfeitures of Company
Stock Awards, there are not any outstanding obligations of the Company or any of
the Company Subsidiaries to repurchase, redeem or otherwise acquire any shares
of capital stock or voting securities or other equity interests of the Company
or any Company Subsidiary or any securities, interests, warrants, calls, options
or other rights referred to in clause (x), (y) or (z) of the immediately
preceding sentence.  There are no debentures, bonds, notes or other Indebtedness
of the Company having the right to vote (or convertible into, or exchangeable
for, securities having the right to vote) on any matters on which the Company’s
stockholders may vote (“Company Voting Debt”).  None of the Company or any of
the Company Subsidiaries is a party to any voting agreement with respect to the
voting of any capital stock or voting securities of, or other equity interests
in, the Company.  None of the Company or any of the Company Subsidiaries is a
party to any agreement pursuant to which any Person is entitled to elect,
designate or nominate any director of the Company or any of the Company
Subsidiaries.
11

--------------------------------------------------------------------------------



Section 4.04.          Authority; Execution and Delivery; Enforceability.  The
Company has all requisite corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  No corporate or
stockholder proceedings on the part of the Company are necessary to authorize or
adopt this Agreement or to permit Seller and Purchaser to consummate the Share
Purchase and the other transactions contemplated by this Agreement.  The Company
has duly executed and delivered this Agreement and, assuming the due
authorization, execution and delivery by Purchaser and Seller, this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms except, in each case, as enforcement may be limited by
the Bankruptcy and Equity Exception.


Section 4.05.          No Conflicts; Consents.


(a)          The execution and delivery by the Company of this Agreement does
not, and the performance by it of its obligations hereunder and the consummation
of the Share Purchase and the other transactions contemplated by this Agreement
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or (solely with respect to
clause (ii)) give rise to a right of termination, cancellation or acceleration
of any obligation (other than pursuant to any Company Benefit Plan), any
obligation to make an offer to purchase or redeem any capital stock or any loss
of a material benefit under, or result in the creation of any Lien upon any of
the properties or assets of the Company under, any provision of (i) the Company
Charter, the Company Bylaws or the comparable charter or organizational
documents of any Company Subsidiary, (ii) any Contract to which the Company or
any Company Subsidiary is a party or by which any of their respective properties
or assets is bound or (iii) subject to the filings and other matters referred to
in Section 4.05(b), as of the date hereof, to the Knowledge of the Company, any
Permit, Judgment or Law, in each case, applicable to the Company or any Company
Subsidiary or their respective properties or assets, other than, in the case of
clauses (ii) and (iii) above, any matters that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.
12

--------------------------------------------------------------------------------



(b)          No Consent of or from, or registration, declaration, notice or
filing made to or with, any Governmental Entity is required to be obtained or
made by or with respect to the Company or any Company Subsidiary in connection
with the execution and delivery of this Agreement or its performance of its
obligations hereunder or the consummation of the Share Purchase and the other
transactions contemplated by this Agreement, other than (i) the filing with the
SEC of such reports under, and such other compliance with, the Exchange Act and
the Securities Act, and the rules and regulations thereunder, as may be required
in connection with this Agreement, the Share Purchase and the other transactions
contemplated by this Agreement; (ii) (A) compliance with and filings under the
HSR Act and (B) the filing of applications and notices with, and receipt of
approvals, licenses or consents from, applicable state regulatory authorities
governing consumer lending and insurance in the various states in which the
Company or any Company Subsidiary operates; (iii) the filing of appropriate
documents with the relevant authorities of the other jurisdictions in which
Purchaser and the Company are qualified to do business; (iv) compliance with the
NYSE rules and regulations; and (v) such other Consents, registrations,
declarations, notices and filings that if not made or obtained, individually or
in the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.


Section 4.06.          SEC Documents; Undisclosed Liabilities.


(a)          The Company has furnished or filed all reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) required to be furnished or filed by the Company with the
SEC since January 1, 2017 (such documents, together with any documents filed
with the SEC during such period by the Company on a voluntary basis on a Current
Report on Form 8-K, being collectively referred to as the “Company SEC
Documents”).


(b)          Each Company SEC Document (i) at the time filed (or in the case of
Company SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act, as of their respective effective dates),
complied in all material respects with the requirements of SOX and the Exchange
Act or the Securities Act, as the case may be, and the rules and regulations of
the SEC promulgated thereunder applicable to such Company SEC Document and (ii)
did not at the time it was filed (or if amended or superseded by a filing or
amendment or supplement prior to the date of this Agreement, then at the time of
such filing or amendment or supplement) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Each of the consolidated financial
statements of the Company included in the Company SEC Documents complied at the
time it was filed as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, was prepared in accordance with United States generally accepted
accounting principles (“GAAP”) (except, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
presented in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods shown
(subject, in the case of unaudited statements, to the absence of footnote
disclosure and to normal year-end audit adjustments).


(c)          Except (i) as reflected or reserved against in the Company’s
consolidated balance sheet as of September 30, 2017 (or the notes thereto) (the
“Balance Sheet”) included in the Filed Company SEC Documents, (ii) for
liabilities and obligations incurred in connection with or contemplated by this
Agreement, (iii) for liabilities and obligations that have been incurred in the
ordinary course of business consistent with past practice in all material
respects since June 30, 2017 and (iv) for liabilities and obligations that have
been discharged or paid in full in the ordinary course of business consistent
with past practice in all material respects, none of the Company or any Company
Subsidiary has any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) which are required to be recorded or
reflected on a balance sheet, including the footnotes thereto, under GAAP, that,
individually or in the aggregate, have had or would reasonably be expected to
have a Company Material Adverse Effect. As of the date hereof, there are no (A)
unconsolidated Subsidiaries of the Company, or (B) off-balance sheet
arrangements to which the Company or any of the Company Subsidiaries is a party
of any type required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the Securities Act that have not been so described in the
Company SEC Documents or any obligations of the Company or any of the Company
Subsidiaries to enter into any such arrangements.
13

--------------------------------------------------------------------------------



(d)          Each of the principal executive officer of the Company and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company, as applicable) has made all applicable certifications required by Rule
13a-14 or 15d-14 under the Exchange Act and Sections 302 and 906 of SOX with
respect to the Company SEC Documents.


(e)          The Company maintains a system of “internal control over financial
reporting” (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
reasonably designed to provide reasonable assurance (i) that transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP consistently applied, (ii) that transactions are executed
only in accordance with the authorization of management and (iii) regarding
prevention or timely detection of the unauthorized acquisition, use or
disposition of the Company’s properties or assets.


(f)          The “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) under the Exchange Act) utilized by the Company are
reasonably designed to ensure that all information (both financial and
non-financial) required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC and
that all such information required to be disclosed is accumulated and
communicated to the management of the Company, as appropriate, to allow timely
decisions regarding required disclosure and to enable the chief executive
officer and chief financial officer of the Company to make the certifications
required under the Exchange Act with respect to such reports.


(g)          None of the Company Subsidiaries is, or has at any time since July
1, 2016 been, subject to the reporting requirements of Section 13(a) or 15(d) of
the Exchange Act.


Section 4.07.          Absence of Certain Changes or Events.  Since September
30, 2017, there has not occurred any event, change or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a Company Material Adverse Effect.  From September 30, 2017 to the date of
this Agreement, each of the Company and the Company Subsidiaries has conducted
its respective business in the ordinary course of business consistent with past
practice in all material respects.
14

--------------------------------------------------------------------------------



Section 4.08.          Taxes.  Except for matters that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect: The Company and the Company Subsidiaries have filed all
federal, state, local and foreign Tax Returns required to be filed through the
date hereof, subject to permitted extensions, and have paid all Taxes due, and
no Tax deficiency has been determined adversely to the Company or any Company
Subsidiary, nor does the Company have any Knowledge of any Tax deficiencies that
have been, or could reasonably be expected to be asserted against the Company or
any Company Subsidiary, except in each case for Taxes or deficiencies that are
being contested in good faith in appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP.


Section 4.09.          Employee Benefits.


(a)          Except as would not be reasonably expected to have, individually or
in the aggregate, a Company Material Adverse Effect, (i) each Company Benefit
Plan has been operated and administered in accordance with its terms and
applicable Law (including ERISA and the Code), (ii) no prohibited transactions,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Company Benefit Plan excluding transactions
effected pursuant to a statutory or administrative exemption, and (iii) each
Company Benefit Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified, and to the Knowledge of the Company, nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.  None of the Company or any Company Subsidiary has incurred,
or reasonably expects to incur, any material liability under Title IV of ERISA
(other than contributions of the Company Benefit Plans or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Company Benefit Plan or a “multiemployer plan,” within the
meaning of Section 4001(c)(3) of ERISA.


(b)          Neither the execution or delivery of this Agreement nor the
consummation of the Share Purchase or any other transaction contemplated hereby
(either alone or in combination with another event) will or would reasonably be
expected to (i) entitle any current or former director, officer or employee of
the Company or any Company Subsidiary to any material payment or benefit; (ii)
materially increase the amount or value of any benefit or compensation otherwise
payable or required to be provided to any such current or former director,
officer or employee; (iii) accelerate the time of payment or vesting of any
material amounts due to any such current or former director, officer or
employee; or (iv) result in any amounts payable or benefits provided to any such
current or former director, officer or employee to fail to be deductible for
federal income Tax purposes by virtue of Section 280G of the Code.  None of the
Company or any Company Subsidiary has any obligation to make a “gross-up” or
similar payment in respect of any Taxes that may become payable under Section
4999 of the Code.


Section 4.10.          Litigation.  As of the date hereof, there is no suit,
action or other proceeding pending or, to the Knowledge of the Company,
threatened in writing against the Company or any Company Subsidiary or any of
their respective properties or assets that, individually or in the aggregate,
has had or would reasonably be expected to have a Company Material Adverse
Effect, nor is there any Judgment outstanding against or, to the Knowledge of
the Company, investigation by any Governmental Entity involving the Company or
any Company Subsidiary or any of their respective properties or assets that,
individually or in the aggregate, has had or would reasonably be expected to
have a Company Material Adverse Effect.
15

--------------------------------------------------------------------------------



Section 4.11.          Compliance with Applicable Laws.


(a)          Except as would not be reasonably expected to have, individually or
in the aggregate, a Company Material Adverse Effect, since July 1, 2016 through
the date hereof, the business of the Company and the Company Subsidiaries has
been conducted in accordance with all Laws applicable thereto.  Except as would
not be reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect, since July 1, 2016 through the date hereof, the
business of the Company and the Company Subsidiaries has at all times maintained
and been in compliance with all Permits required by all Laws applicable thereto.


(b)          The operations of the Company and the Company Subsidiaries are and
have been conducted at all times in compliance with applicable (i) financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, (ii) money laundering statutes
of all jurisdictions, and rules and regulations thereunder and (iii) related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Entity (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any Governmental Entity involving the
Company or Company Subsidiaries with respect to the Money Laundering Laws is
pending or, to the Knowledge of the Company after reasonable inquiry,
threatened.


(c)          None of the Company or Company Subsidiaries nor, to the Knowledge
of the Company after reasonable inquiry, any director, officer, agent or
employee of the Company or Company Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority.


Section 4.12.          Broker-Dealer.  Neither the Company nor any Company
Subsidiary is, or is required to be, registered, licensed or qualified as a
broker or a dealer under the Exchange Act or the rules of the Financial
Institution Regulatory Authority, Inc.


Section 4.13.          Anti-Takeover Provisions.


(a)          Assuming the accuracy of the representation contained in Section
3.06, no further action is required by the Company Board or any committee
thereof or the stockholders of the Company to render inapplicable the provisions
of Section 203 of the DGCL to the extent, if any, such Section would otherwise
be applicable to this Agreement, the Share Purchase or the other transactions
contemplated by this Agreement.


(b)          There is no other “interested stockholder,” “fair price,”
“moratorium,” “control share acquisition,” “supermajority,” “affiliate
transaction,” “business combination statute or regulation” or other
anti-takeover or similar statute or regulation, any takeover-related provision
in the Company Charter or the Company Bylaws, or any stockholder rights plan or
similar agreement applicable to Purchaser, this Agreement, the Share Purchase or
the other transactions contemplated by this Agreement.
16

--------------------------------------------------------------------------------



Section 4.14.          Brokers’ Fees and Expenses.  No broker, investment
banker, financial advisor or other Person, other than J.P. Morgan Securities
LLC, Morgan Stanley & Co. LLC and Citigroup Global Markets Inc. (the “Company
Financial Advisors”), the fees and expenses of which will be paid by Seller in
accordance with Section 8.03, is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the Share
Purchase or any of the other transactions contemplated by this Agreement based
upon arrangements made by or on behalf of the Company.


Section 4.15.          No Other Representations or Warranties.  Except for the
representations and warranties of Purchaser contained in Article III or in any
certificate delivered by Purchaser to the Company (and notwithstanding the
delivery or disclosure to the Company or its Representatives of any
documentation, projections, estimates, budgets or other information), the
Company acknowledges that (x) neither Purchaser nor any other Person on behalf
of Purchaser makes, or has made, any representation or warranty relating to
itself or its business or otherwise in connection with this Agreement, the Share
Purchase or the other transactions contemplated by this Agreement, and the
Company is not relying on any representation or warranty of Purchaser, except
for those expressly set forth in this Agreement and (y) no person has been
authorized by Purchaser or any other Person on behalf of Purchaser to make any
representation or warranty relating to itself or its business or otherwise in
connection with this Agreement and Share Purchase, and if made, such
representation or warranty shall not be relied upon by the Company as having
been authorized by such entity.


ARTICLE V


Covenants Relating to Conduct of Business


Section 5.01.          Conduct of Business by the Company.  Except (i) as set
forth in the Company Disclosure Letter; (ii) as expressly permitted, expressly
contemplated or expressly required by this Agreement; (iii) as required by
applicable Law; or (iv) with the prior written consent of Purchaser (which shall
not be unreasonably withheld, conditioned or delayed) from the date of this
Agreement to the Closing Date, the Company shall, and shall cause each Company
Subsidiary to, conduct the business of the Company and each Company Subsidiary
in the ordinary course of business consistent with past practice in all material
respects; provided, however, that no action or failure to take action with
respect to matters specifically addressed by any of the provisions of the next
sentence shall constitute a breach under this sentence unless such action or
failure to take action would constitute a breach of such provision of the next
sentence.  In addition, and without limiting the generality of the foregoing,
except (i) as set forth in Section 5.01 of the Company Disclosure Letter;  (ii)
as expressly permitted, expressly contemplated or expressly required by this
Agreement; (ii) as required by applicable Law; or (iii) with the prior written
consent of Purchaser (which shall not be unreasonably withheld, conditioned or
delayed) from the date of this Agreement to the Closing Date, the Company shall
not, and shall not permit any Company Subsidiary to, do any of the following:
17

--------------------------------------------------------------------------------



(a)          (i) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock or property or any combination thereof) in
respect of, any of its capital stock, other equity interests or voting
securities, other than dividends and distributions by a direct or indirect
wholly owned Company Subsidiary to its parent; (ii) split, reverse split,
combine, consolidate, subdivide, reclassify or consummate or authorize any other
similar transaction with respect to any of its capital stock, other equity
interests or voting securities or securities convertible into or exchangeable or
exercisable for capital stock or other equity interests or voting securities, or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for its capital stock, other equity interests or voting
securities, other than as permitted by Section 5.01(d); or (iii) repurchase,
redeem or otherwise acquire, or offer to repurchase, redeem or otherwise
acquire, any capital stock or voting securities of, or equity interests in, the
Company or any Company Subsidiary or any securities of the Company or any
Company Subsidiary convertible into or exchangeable or exercisable for capital
stock or voting securities of, or equity interests in, the Company or any
Company Subsidiary, or any warrants, calls, options or other rights to acquire
any such capital stock, securities or interests, except for acquisitions, or
deemed acquisitions, of Common Stock or other equity securities of the Company
in connection with (A) the withholding of Taxes in connection with the exercise,
vesting and settlement of Company Stock Awards, and (B) forfeitures of Company
Stock Awards;


(b)          adopt a plan or agreement of complete or partial liquidation,
dissolution, consolidation or reorganization of the Company or any Company
Subsidiary;


(c)          enter into any “poison pill” or similar stockholder rights plan
that does not “grandfather” Purchaser as exempt from being a Person that can
trigger such “poison pill” or such stockholder rights plan as a result of the
transactions contemplated by this Agreement;


(d)          issue, deliver, sell, grant, pledge, dispose, transfer or otherwise
encumber or subject to any Lien (other than Liens imposed by applicable
securities Laws) (or authorize the issuance, delivery, sale, grant, disposition,
transfer, pledge or encumbrance of) (i) any shares of capital stock of the
Company or any Company Subsidiary other than the issuance of Common Stock upon
the exercise, vesting or settlement of Company Stock Awards in accordance with
the terms thereof; (ii) any other equity interests or voting securities of the
Company or any Company Subsidiary (including by way of entering into a Contract
with respect to the voting or registration of such equity interests or voting
securities); (iii) any securities convertible into or exchangeable or
exercisable for capital stock or voting securities of, or other equity interests
in, the Company or any Company Subsidiary; (iv) any warrants, calls, options or
other rights to acquire any capital stock or voting securities of, or other
equity interests in, the Company or any Company Subsidiary; (v) any rights
issued by the Company or any Company Subsidiary that are linked in any way to
the price of any class of Capital Stock or any shares of capital stock of any
Company Subsidiary, the value of the Company, any Company Subsidiary or any part
of the Company or any Company Subsidiary; or (vi) any Company Voting Debt;


(e)          amend, modify or change the Company Charter, the Company Bylaws, or
any other applicable governing instruments, except as may be required by Law or
the rules and regulations of the SEC or the NYSE;


(f)          directly or indirectly, in a single transaction or series of
transactions, acquire, merge, consolidate, invest or agree to acquire, merge,
consolidate or invest in any material equity interest in or material business of
any Person (including entering into any joint venture, partnership or other
similar arrangement) or material division thereof or any material properties or
assets in excess of $250 million in the aggregate and except (i) acquisitions
pursuant to Contracts in existence on the date of this Agreement; (ii)
acquisitions with respect to transactions between the Company, on the one hand,
and any wholly owned Company Subsidiary, on the other hand, or between wholly
owned Company Subsidiaries; or (iii) repurchases of Loans as required by the
terms of any Contract relating to the sale or securitization of Loans;
18

--------------------------------------------------------------------------------



(g)          except in relation to Liens to secure Indebtedness (and only to the
extent such Indebtedness is otherwise permitted by this Section 5.01) for
borrowed money, sell, lease (as lessor), license, mortgage, sell and leaseback
or otherwise subject to any Lien (other than Permitted Liens), or otherwise
dispose of, in a single transaction or series of transactions, any material
properties or assets or any material interests therein other than (i) in the
ordinary course of business consistent with past practice; (ii) pursuant to
Contracts in existence on the date of this Agreement that are set forth in
Section 5.01(g)(ii) of the Company Disclosure Letter; (iii) with respect to
transactions between the Company, on the one hand, and any wholly owned Company
Subsidiary, on the other hand, or between wholly owned Company Subsidiaries or
(v) sales or securitizations of Loans in the ordinary course of business
consistent with past practice (including any sales or securitizations of real
estate Loans held by the Company or any Company Subsidiary);


(h)          except for high-yield Indebtedness (provided that, the Company
shall reasonably consult with Purchaser prior to incurring, or agreeing to
incur, high-yield Indebtedness), borrowings related to asset-backed securities
financings and borrowings in the ordinary course of business (including, for the
avoidance of doubt, establishing new conduit facilities or adding or removing a
bank or other financial institution from an existing conduit facility)
consistent with past practice and except for intercompany loans between the
Company and any of the Company Subsidiaries or between any of the Company
Subsidiaries, incur Indebtedness or issue debt securities in excess of
$200,000,000 in the aggregate, or modify in any material respect in a manner
adverse to the Company the terms of any such Indebtedness or debt securities, or
assume, guarantee or endorse the obligations of any Person (other than a Company
Subsidiary), in each case, in excess of $200,000,000 in the aggregate, other
than (i) Indebtedness or guarantees incurred in respect of letters of credit
issued in the ordinary course of business, (ii) in replacement of Indebtedness
for borrowed money existing on the date hereof on terms substantially consistent
with or more favorable to the Company than the Indebtedness being replaced,
(iii) guarantees incurred in compliance with this Section 5.01 by the Company of
Indebtedness of Company Subsidiaries incurred in compliance with this Section
5.01 or (iv) any commodity, currency, sale or hedging agreements which can be
terminated on ninety (90) days or less notice without penalty; provided that
none of the foregoing shall have any prepayment, make-whole or similar penalties
or provisions;


(i)          except to the extent required by Law or the terms of any Company
Benefit Plan outstanding on the date hereof in accordance with their terms on
the date hereof: (i) grant any new or modify the existing severance benefits
payable or to become payable to current or former directors or named executive
officers of the Company or increase compensation or benefits of any such Person
in a manner that would increase such Person’s severance benefits, except for
annual increases in compensation and benefits in the ordinary course of business
consistent with past practices; (ii) hire or offer to hire a Chief Executive
Officer or a Chief Financial Officer or terminate the Chief Executive Officer or
Chief Financial Officer as of the date hereof (other than for “cause”); (iii)
except in the ordinary course of business consistent with past practice,
establish, adopt, enter into, terminate, modify, provide discretionary benefits
under or amend any collective bargaining agreement, Company Benefit Plan
(including any employment or severance, change in control, retention, individual
consulting or similar agreement), or any employee benefit plan, agreement,
arrangement, policy or program that would be a Company Benefit Plan if in effect
on the date hereof (other than offer letters that provide for at-will employment
without any severance, change in control benefits or employee benefits not
broadly available to all employees) for newly hired employees; or (iv) take any
action to amend or waive any performance or vesting criteria or accelerate
vesting, exercisability or funding under any Company Benefit Plan except for
amendments, waivers or accelerations that are de minimis to the Company and
Company Subsidiaries, taken as a whole;
19

--------------------------------------------------------------------------------



(j)          enter into, terminate or amend any Contract or transaction or
series of related transactions (including those set forth in Section 5.01(j) of
the Company Disclosure Letter) with, make any material payment to, or settle,
waive, assign or compromise any suit, action, or other proceeding pending or
threatened in writing against, Seller or any current director, officer, or
Affiliate of Seller (including, for the avoidance of doubt, Fortress Investment
Group LLC or any of its Affiliates or any of its or their directors or
officers);


(k)          except to the extent such action would not reasonably be expected
to adversely affect Purchaser, the Company or any Company Subsidiary in any
material respect: change any material method of Tax accounting, make, change or
revoke any material election with respect to Taxes (other than any entity
classification election and other initial elections with respect to any newly
formed entity), file any amended material Tax Return, settle or compromise any
material Tax liability, enter into any closing agreement with respect to any
material Tax, surrender any right to claim a material Tax refund or request any
private letter ruling or similar ruling from any taxing authority, in each case
other than in the ordinary course of business consistent with past practice in
all material respects; or


(l)          agree to take any of the foregoing actions.


Section 5.02.          Conduct of Business by Seller.  Seller, in its capacity
as a shareholder of the Company, shall not vote in favor of any action that the
Company is prohibited from taking pursuant to Section 5.01.
20

--------------------------------------------------------------------------------



ARTICLE VI


Additional Agreements


Section 6.01.          Access to Information; Confidentiality.  Subject to
applicable Law, the Company shall, and shall cause each of the Company
Subsidiaries to, afford to Purchaser and to the Representatives of Purchaser
reasonable access, upon reasonable advance notice, during the period prior to
the Closing, to all their respective properties, books, contracts, loan tapes,
commitments, personnel and records and, during such period, the Company shall,
and shall cause each of the Company Subsidiaries to, furnish reasonably promptly
to Purchaser (a) to the extent not publicly available, a copy of each report,
schedule, registration statement and other document filed by it during such
period pursuant to the requirements of federal or state securities laws or
commission actions and (b) all other information concerning its business,
properties and personnel as Purchaser may reasonably request (in each case, in a
manner so as to not interfere in any material respect with the normal business
operations of the Company or any Company Subsidiary); provided, however, that
the Company shall not be required to permit such access or make such disclosure,
to the extent it determines, after consultation with counsel, that such
disclosure or access would reasonably be likely to (i) violate the terms of any
confidentiality agreement or other Contract with a third party (provided that
the Company shall use its commercially reasonable efforts to obtain the required
consent of such third party to such access or disclosure, but in no event shall
the Company be obligated to pay any amount of money to any Person to obtain the
required consent of such third party to such access or disclosure); (ii) result
in the loss of any attorney-client privilege (provided that the Company shall
use its commercially reasonable efforts to allow for such access or disclosure
(or as much of it as possible) in a manner that does not result in a loss of
attorney-client privilege); or (iii) violate any Law (provided that the Company
shall use its commercially reasonable efforts to provide such access or make
such disclosure in a manner that does not violate Law).  Notwithstanding
anything herein to the contrary, the Company shall not be required to provide
any access or make any disclosure to Purchaser pursuant to this Section 6.01 to
the extent such access or information is reasonably pertinent to a litigation
where the Company or any of its Affiliates, on the one hand, and Purchaser or
any of its Affiliates, on the other hand, are adverse parties.  All information
exchanged pursuant to this Section 6.01 shall be subject to the confidentiality
agreement, dated as of July 25, 2017, between Apollo Management VIII, L.P. and
the Company (the “Confidentiality Agreement”).


Section 6.02.          Efforts to Consummate.


(a)          Subject to the terms and conditions herein provided, each of
Seller, Purchaser and the Company shall use their respective reasonable best
efforts to reasonably promptly take, or cause to be taken, all action and to do,
or cause to be done, all things necessary, proper or advisable under this
Agreement and applicable Laws to consummate and make effective as reasonably
promptly as practicable after the date hereof the transactions contemplated by
this Agreement, including: (i) preparing and filing with a Governmental Entity
as reasonably promptly as practicable all necessary applications, notices,
petitions, filings, ruling requests and other documents, and to obtain as
reasonably promptly as practicable all Consents necessary or advisable to be
obtained from any Governmental Entity, including pursuant to lending, consumer
credit and insurer control requirements, in order to consummate the transactions
contemplated by this Agreement (collectively, the “Governmental Approvals”) (and
Purchaser shall be responsible for all filing fees incident thereto) and (ii)
subject to Section 6.02(e), as reasonably promptly as practicable taking all
steps as may be necessary to obtain all such Governmental Approvals.  In
furtherance and not in limitation of the foregoing, each party hereto agrees to
(A) make an appropriate and complete filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby
within 10 Business Days of the date of this Agreement, (B) make appropriate and
complete filings to obtain all consents, authorizations or approvals of state
regulatory authorities or commissions governing consumer lending and insurance
in the various states in which the Company or any Company Subsidiary operates
that are required to be made in order to consummate the transactions
contemplated hereby as reasonably promptly as practicable (the “State Regulatory
Approvals”), (C) make all other filings that are required to be made in order to
consummate the transactions contemplated hereby pursuant to other Regulatory
Laws or other applicable Laws with respect to the transactions contemplated
hereby as reasonably promptly as practicable, and (D) not extend any waiting
period under the HSR Act, or enter into any agreement with the Federal Trade
Commission (the “FTC”), the United States Department of Justice (the “DOJ”) or
any other Governmental Entity not to consummate the transactions contemplated by
this Agreement, except with the prior written consent of the Seller, the
Purchaser or the Company (as the case may be) (which shall not be unreasonably
withheld, conditioned or delayed).  Seller, Purchaser and the Company shall
supply, and shall cause their respective Affiliates to supply, as reasonably
promptly as practicable, any additional information or documentation that may be
requested pursuant to or in connection with the HSR Act, the State Regulatory
Approvals, any other Regulatory Law or any other applicable Law (including, with
respect to Purchaser and its Affiliates, (x) providing financial reports,
certificates, legal opinions or other information, (y) making Representatives,
members of senior management, control persons and any other Person requested
pursuant to or in connection with the HSR Act, the State Regulatory Approvals,
any other Regulatory Law or any other applicable Law, in each case, with
appropriate seniority and expertise, available to participate in discussions or
hearings and (z) providing personal information, including fingerprints,
personal financial statements and securities holdings, of members of senior
management and control persons (as determined by the applicable Governmental
Entity) requested pursuant to or in connection with the HSR Act, the State
Regulatory Approvals, any other Regulatory Law or any other applicable Law) and
use its reasonable best efforts to take all other actions necessary, proper or
advisable to cause the expiration or termination of the applicable waiting
periods under the HSR Act, any other Regulatory Law and any State Regulatory
Approvals as soon as possible (including complying with any “second request” for
information or similar request from a Governmental Entity pursuant to any
Regulatory Laws or State Regulatory Approvals).
21

--------------------------------------------------------------------------------



(b)          In connection with the actions referenced in Section 6.02(a) to
obtain all Governmental Approvals for the transactions contemplated by this
Agreement under the HSR Act, the State Regulatory Approvals, any other
Regulatory Laws or any other applicable Laws (collectively, the “Required
Approvals”), Seller, Purchaser and the Company shall (i) cooperate in all
respects with each other in connection with any communication, filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private party; (ii) keep the other parties and/or
their counsel promptly informed of any communication received by such party
from, or given by such party to, the FTC, the DOJ or any other U.S. or other
Governmental Entity and of any communication received or given in connection
with any proceeding by a private party, in each case regarding any of the
transactions contemplated hereby; (iii) consult with each other in advance of
any meeting or conference with the FTC, the DOJ or any other Governmental Entity
or, in connection with any proceeding by a private party, with any other person,
and to the extent permitted by the FTC, the DOJ or such other Governmental
Entity or other person, give the other parties and/or their counsel the
opportunity to attend and participate in such meetings and conferences; and (iv)
permit the other parties and/or their counsel to review in advance any
submission, filing or communication (and documents submitted therewith) intended
to be given by it to the FTC, the DOJ or any other Governmental Entity; provided
that (A) materials may be redacted to remove references concerning the valuation
of the businesses of the Company and the Company Subsidiaries and (B) no party
shall be required to disclose to the other party any of its or its Affiliates’
confidential or competitively sensitive information, or any personally
identifiable information, financial information or non-public information of any
natural person (it being understood, in the event that the restriction in clause
(B) of this Section 6.02(b) is implicated, information may be shared on an
outside-counsel basis in accordance with the immediately following sentence).
Seller, Purchaser and the Company may, as each deems advisable and necessary,
reasonably designate any competitively sensitive material to be provided to the
other under this Section 6.02(b) as “Antitrust Counsel Only Material” or
“Regulatory Counsel Only Material.”  Such materials and the information
contained therein shall be given only to the outside antitrust or regulatory
counsel of the recipient and will not be disclosed by such outside counsel to
employees, officers or directors of the recipient unless express permission is
obtained in advance from the source of the materials (Seller, Purchaser or the
Company, as the case may be) or its legal counsel.


(c)          In furtherance and not in limitation of the covenants of the
parties contained in Sections 6.02(a) and 6.02(b), with respect to obtaining the
Required Approvals, Purchaser shall, and shall cause its Affiliates to, take any
and all steps not prohibited by Law to (i) avoid the entry of, or to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that would restrain,
prevent or delay the Closing on or before the End Date, including defending
(with sufficient time for resolution in advance of the End Date) through
litigation on the merits any claim asserted in any court with respect to
transactions contemplated by this Agreement, by the FTC, the DOJ or any other
applicable Governmental Entity or any private party; and (ii) avoid or eliminate
each and every impediment under any Regulatory Law so as to enable the Closing
to occur as soon as possible (and in any event, no later than the End Date),
including (x) proposing, negotiating, committing to and effecting, by consent
decree, hold separate order, or otherwise, the sale, divestiture or disposition
of (A) such businesses, product lines and assets of Purchaser, the Company and
each of their respective Affiliates and (B) all or any portion of the Shares,
and (y) otherwise taking or committing to take actions that after the Closing
would limit Purchaser’s, the Company’s and/or their respective Affiliates’
freedom of action with respect to, or their ability to operate and/or retain,
one or more of the businesses, products lines or assets of Purchaser, the
Company and/or their respective Affiliates (the actions contemplated by
subclauses (x) and (y) of this clause (c), a “Divestiture Action”); provided,
however, that (1) any Divestiture Action is conditioned upon the consummation of
the transactions contemplated by this Agreement, (2) notwithstanding anything to
the contrary herein or otherwise, in connection with any State Regulatory
Approval only, neither Purchaser nor any of its Affiliates shall be obligated to
take or refrain from taking or to agree to the Company or its Subsidiaries
taking or refraining from taking any steps or action or to suffer to exist any
condition, limitation, restriction or requirement that, individually or in the
aggregate would or would reasonably be likely to result in a Burdensome
Condition and (3) notwithstanding anything to the contrary herein or otherwise,
Purchaser shall not, and shall not permit its Affiliates to, take or agree to
take any Divestiture Action to the extent related to any business, product line
or asset of the Company or the Company Subsidiaries without the prior written
consent of the Company.  A “Burdensome Condition” means, in connection with any
State Regulatory Approval only, any condition, limitation or qualification
imposed by a Governmental Entity on its grant of any consent, authorization,
order, approval or exemption that a party seeks to obtain in connection with the
transactions contemplated by this Agreement that, individually or together with
all such conditions, limitations or qualifications, would or would reasonably be
expected to have a material adverse effect on the business, results of
operations or financial condition of Purchaser and its Subsidiaries (taken as
whole) or the Sponsors (taken as a whole).For the avoidance of doubt (but
subject to clause (3) of this Section 6.02(c)), in no event will Purchaser’s and
its Affiliates’ obligations under this Section 6.02(c) be limited by any of the
limitations on the obligations of the Company under Section 6.02(e).
22

--------------------------------------------------------------------------------



(d)          Notwithstanding anything to the contrary herein or otherwise, but
subject to the obligations of Purchaser set forth in this Section 6.02 and the
rights of the Company set forth in Section 6.02(e), (x)  with respect to seeking
any actions, non-actions, terminations or expiration of waiting periods,
consents, approvals or waivers of any approval, consent, non-action or other
waiver of any Governmental Entity primarily related to insurance or consumer
lending in a state in which the Company or any Company Subsidiary operates that
is required in connection with the consummation of the transactions contemplated
by this Agreement, Purchaser shall reasonably cooperate with Seller and the
Company in preparing applications, forms and other filings related thereto;
provided that  Purchaser shall take the lead in preparing and submitting
applications, forms and other materials, preparing for and participating in
proceedings and coordinate all other related activities, and (y) Purchaser shall
solely be responsible, after consultation with Seller and the Company, to
propose, negotiate, offer or commit to make or effect any divestitures,
dispositions, or licenses of any assets, properties, products, rights, services
or businesses, or to agree to any other remedy, requirement, obligation,
condition or restriction (any such action, “Remedial Action”) to resolve any
Governmental Entity’s objections to or concerns about the transactions
contemplated by this Agreement; provided that, in connection with any State
Regulatory Approvals, no Remedial Action shall be required to the extent it
would or would be reasonably likely to result in a Burdensome Condition.  Any
Remedial Action required to be taken under this Agreement shall be taken by such
time as is necessary to permit the Closing to occur prior to the End Date. 
Notwithstanding the foregoing, Purchaser shall not, and shall not permit its
Affiliates or any of its direct or indirect investors (including the Sponsors)
to, take or agree to take any Remedial Action to the extent related to any
business, product line or asset of the Company or the Company Subsidiaries
without the prior written consent of the Company.  For the avoidance of doubt
(but subject to the immediately preceding sentence), in no event will
Purchaser’s and its Affiliates’ obligations under Section 6.02(c) and this
Section 6.02(d) be limited by any of the limitations on the obligations of the
Company under Section 6.02(e).


(e)          In furtherance and not in limitation of the covenants of the
parties contained in Sections 6.02(a) and 6.02(b), the Company shall use
reasonable best efforts to assist Purchaser and its Affiliates in complying with
their obligations under clauses (a)-(d) above; provided, that in no event will
the Company or the Company Subsidiaries be required to take any actions that
would have a more than de minimis impact on the Company and the Company
Subsidiaries, taken as a whole.


(f)          Each of Seller, Purchaser and the Company shall give prompt written
notice to the other parties of (i) such party obtaining Knowledge of the
occurrence, or failure to occur, of any event which occurrence or failure to
occur has resulted in or would reasonably be expected to result in the failure
to satisfy or be able to satisfy any of the conditions specified in Article VII,
and such written notice shall specify the condition which has failed or will
fail to be satisfied; (ii) any written notice from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement to the extent such consent is material to the
Company and the Company Subsidiaries, taken as a whole; and (iii) any material
written notice from any Governmental Entity in connection with the transactions
contemplated by this Agreement; provided that the delivery of any notice
pursuant to this Section 6.02(f) shall not limit or otherwise affect the
remedies available hereunder to Seller, Purchaser or the Company.
23

--------------------------------------------------------------------------------



(g)          Each party shall be responsible for its out-of-pocket costs and
expenses incurred in connection with its obligations under this Section 6.02;
provided that, whether or not the Closing occurs, Seller shall promptly, upon
request by the Company reimburse the Company for all such reasonable and
documented out-of-pocket costs and expenses incurred thereby.


(h)          Notwithstanding anything to the contrary herein or otherwise,
nothing in this Agreement shall require Affiliates of Purchaser other than any
Subsidiary of Purchaser to take any action with respect to any direct or
indirect portfolio companies of investment funds advised or managed by one or
more Affiliates of any Sponsor (other than, for the avoidance of doubt,
Purchaser, the Company and their respective Subsidiaries), other than providing
information with respect to or limiting information to any such portfolio
company.


(i)          The foregoing agreements in this Section 6.02 are made solely to
facilitate the Closing and do not constitute a representation or admission that
the transactions contemplated hereby, if consummated without any modification,
would violate any Regulatory Law or that agreeing to any divestitures, hold
separate conditions or other restrictions permitted herein or suggested by any
Person or authority acting under any Regulatory Law would not be harmful to the
parties.


Section 6.03.          Transaction Litigation.  Subject to entry into a
customary joint defense agreement, the Company shall give Seller and Purchaser
the opportunity to consult with the Company and participate in the defense or
settlement of any stockholder litigation against the Company, any Company
Subsidiary and/or their respective directors or officers (the “Company Parties”)
relating to the Share Purchase and the other transactions contemplated by this
Agreement. The Company shall promptly notify Purchaser in writing of any such
stockholder litigation, and shall keep Purchaser reasonably informed with
respect to the status thereof, including by promptly informing and providing
copies to Purchaser of all proceedings and material correspondence relating to
such stockholder litigation.  None of the Company, any Company Subsidiary or any
Representative of the Company shall compromise, settle or come to an arrangement
regarding any such stockholder litigation, in each case unless Seller and
Purchaser shall have consented in writing (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that the Company may
compromise, settle or come to an agreement regarding stockholder litigation made
or pending against a Company Party, if each of the following conditions are met:
(i) the resolution of all such litigation requires payment from the Company or
any Company Subsidiary or Representatives in an amount not to exceed the amount
set forth in Section 6.03 of the Company Disclosure Letter; (ii) the settlement
provides for no injunctive or other non-monetary relief; (iii) the settlement
provides that Seller, the Company and Purchaser and their respective Affiliates
and its and their Representatives are released from all liability in connection
therewith; and (iv) none of Purchaser, Seller, the Company, and their respective
Affiliates and its and their Representatives are required to admit any
wrongdoing or liability as part of the settlement.
24

--------------------------------------------------------------------------------



Section 6.04.          Public Announcements.  Except with respect to any dispute
between the parties regarding this Agreement or the transactions contemplated
hereby, Purchaser, Seller and the Company shall provide an opportunity for the
other parties to review and comment upon any press release or other public
statements or any filings with any third party or any Governmental Entity
(including any national securities exchange or interdealer quotation service)
with respect to the transactions contemplated by this Agreement, including the
Share Purchase, and shall not, and shall not permit any of their Affiliates to,
issue any such press release or make any such public statement or filing prior
to providing such opportunity to review and comment, except as such party may
reasonably conclude may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system.  The Company, Seller and
Purchaser agree that the initial press release to be issued with respect to the
transactions contemplated by this Agreement shall be in the form heretofore
agreed to by the parties.  Nothing in this Section 6.04 shall limit the ability
of (i) any party hereto to make internal announcements to their respective
employees that are consistent in all material respects with the prior public
disclosures regarding the transactions contemplated by this Agreement or (ii)
any Sponsor or any of its Affiliates to provide, without consulting with the
Company or Seller, ordinary course communications regarding this Agreement and
the transactions contemplated hereby to any of its existing or prospective
general and limited partners, equity holders, members, managers, investors who
are subject to customary confidentiality restrictions.


Section 6.05.          Other Investors.  Prior to the Closing, without the prior
written consent of Seller, Purchaser shall not permit or agree to permit any
Person other than the Sponsors and any other investor whose identity has been
disclosed in writing to Seller prior to the execution of this Agreement and as
set forth on Exhibit A to obtain any equity interests (or rights to obtain any
equity interests) in Purchaser or any Person of which Purchaser is a direct or
indirect Subsidiary (or enter into any arrangements with any such Person,
including with respect to the management and/or ownership of Purchaser, the
Company or any Company Subsidiaries), except as would not reasonably be expected
to cause a significant delay in or impair the satisfaction of the conditions set
forth in Section 7.01 and Section 7.03.


Section 6.06.          No Transfer of Shares.  Seller shall not sell, assign or
otherwise transfer any of the Shares to any person other than Purchaser (other
than a transfer of Shares to an Affiliate of Seller so long as such Affiliate
agrees to transfer such Shares to Purchaser in accordance with the terms and
conditions of this Agreement).
25

--------------------------------------------------------------------------------



Section 6.07.          Board Observer.  Promptly following the date of this
Agreement, Seller shall take all actions reasonably necessary to cause a
representative (the “Board Observer”) designated by Purchaser to be appointed as
an Observer (as defined in the Existing Stockholders Agreement), to have the
right to attend, strictly as an observer, all meetings of the Company Board (or
any committees thereof) and to otherwise be granted the rights of an Observer
under the Existing Stockholders Agreement. The Company consents to such
appointment and shall provide the Board Observer with prior notice of all
meetings of, and all information delivered to, the Company Board or any
committee thereof at substantially the same time such notice or information is
provided to the members of the Company Board, including all consents, minutes
and other materials, financial or otherwise, which are provided to the Company
Board; provided, that (i) the Company reserves the right to withhold any
information and to exclude such Board Observer from any portion of any meeting
if access to such information or attendance at such portion could reasonably be
expected to (a) adversely affect the attorney-client privilege or work product
protection, (b) violate any Law, (c) violate the terms of any confidentiality
agreement or other Contract with a third party (provided that the Company shall
use its commercially reasonable efforts to obtain the required consent of such
third party to such access or disclosure, but in no event shall the Company be
obligated to pay any amount of money to any Person to obtain the required
consent of such third party to such access or disclosure), or (d) result in
disclosure of any competitively sensitive information of the Company and (ii)
the Board Observer will not be able to attend any meetings (or portions thereof)
or obtain any information regarding this Agreement, the Share Purchase or the
other transactions contemplated by this Agreement. Prior to Closing, the Company
and Purchaser shall enter into a mutually agreeable confidentiality agreement
and all information provided to or obtained by the Board Observer in its
capacity as such or otherwise pursuant to this Section 6.07 shall be subject to
such confidentiality agreement.


Section 6.08.          Transfer Taxes.  All real property transfer or gains,
transfer, documentary, sales, use, excise, stock transfer, value-added, stamp,
recording, registration and other similar Taxes, and any conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) (such amounts, the “Transfer Taxes”) imposed on the transactions
contemplated by this Agreement shall be borne and paid equally by Seller and
Purchaser.  The party responsible under applicable Law for the filing of any Tax
Return relating to any Transfer Tax shall file, or caused to be filed, any such
Tax Return.  The party responsible under applicable Law for the paying of any
Transfer Tax shall timely pay, or caused to be paid, such Transfer Tax and,
subject to the receipt of satisfactory evidence of payment thereof, the other
party shall promptly reimburse the payor for its portion of such Transfer Tax as
determined in accordance with this Section 6.08.  If either party receives a
refund, credit or other recovery of any such Transfer Tax, the recipient shall
promptly pay to the other party such other party’s portion of such refund,
credit or other recovery as determined in accordance with this Section 6.08, net
of any reasonable out-of-pocket costs and expenses. Seller and Purchaser shall
use reasonable best efforts to obtain any available exemption from any Transfer
Tax and shall cooperate with each other in good faith in providing any
information that may be necessary to obtain such exemption. Seller and Purchaser
shall cooperate in good faith in timely preparing and filing all necessary Tax
Returns and other documentation with respect to all such Transfer Taxes.


Section 6.09.          Director Appointments.  The Company shall use its
reasonable best efforts to cause the actions set forth in Exhibit C to be taken
prior to the Closing Date and the Seller shall take such actions as are
reasonably within its control to facilitate the foregoing.  The Company shall
consult with Purchaser and keep Purchaser reasonably informed of the progress of
such actions, including by providing Purchaser with copies of all relevant
resolutions of the Company Board effectuating such actions, as promptly as
practicable following any meeting thereof.
26

--------------------------------------------------------------------------------



Section 6.10.          Indemnification, Exculpation and Insurance.


(a)          Purchaser agrees that all rights to indemnification, advancement of
expenses and exculpation from liabilities for acts or omissions occurring at or
prior to the Closing Date now existing in favor of the current or former
directors, officers or employees of the Company and the Company Subsidiaries as
provided in their respective certificates of incorporation or bylaws (or
comparable organizational documents) and any indemnification or other similar
agreements of the Company or any of the Company Subsidiaries shall continue in
full force and effect in accordance with their terms (it being agreed that after
the Closing such rights shall be mandatory rather than permissive, if
applicable), and Purchaser shall cause the Company and the Company Subsidiaries
to perform its obligations thereunder.


(b)          For a period of six years from and after the Closing Date, the
Company shall either cause to be maintained in effect the current policies of
directors’ and officers’ liability insurance and fiduciary liability insurance
maintained by the Company or the Company Subsidiaries or provide substitute
policies for the Company and its current and former directors and officers who
are currently covered by the directors’ and officers’ and fiduciary liability
insurance coverage currently maintained by the Company, in either case, of not
less than the existing coverage and having other terms not less favorable to the
insured persons than the directors’, officers’ and employees’ liability
insurance and fiduciary liability insurance coverage currently maintained by the
Company with respect to claims arising from facts or events that occurred on or
before the Closing Date, except that in no event shall the Company be required
to pay with respect to such insurance policies in respect of any one policy year
more than 250% of the aggregate annual premium most recently paid by the Company
prior to the date of this Agreement (the “Maximum Amount”), and if the Company
is unable to obtain the insurance required by this Section 6.10(b), it shall
obtain as much comparable insurance as possible for each year within such
six-year period for an annual premium equal to the Maximum Amount.


(c)          The provisions of this Section 6.10 (i) shall survive the
consummation of the transactions contemplated by this Agreement, (ii) are
intended to be for the benefit of, and will be enforceable by, each indemnified
or insured party, his or her heirs and his or her Representatives and (iii) are
in addition to, and not in substitution for, any other rights to indemnification
or contribution that any such Person may have by Contract or otherwise.


(d)          In the event that the Company or any of its successors or assigns
(i)  consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger or (ii)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, and in each such case, the Company shall cause proper
provision to be made so that the successors and assigns of the Company assume
the obligations set forth in this Section 6.10.
27

--------------------------------------------------------------------------------



ARTICLE VII


Conditions Precedent


Section 7.01.          Conditions to Seller’s and Purchaser’s Obligations to
Effect the Share Purchase.  The respective obligation of each of Seller and
Purchaser to effect the Share Purchase is subject to the satisfaction or waiver
on or prior to the Closing Date of the following conditions:


(a)          Regulatory Approvals.


(i)          Any waiting period (and any extension thereof) applicable to the
Share Purchase under the HSR Act shall have been terminated or shall have
expired; and


(ii)          each of the State Regulatory Approvals set forth on Section
7.01(a)(ii) of the Company Disclosure Letter shall have been obtained or a no
objection or similar letter shall have been provided, in any case, without the
imposition of a Burdensome Condition; provided, however, that Seller shall not
be entitled to assert that the condition set forth in this Section 7.01(a)(ii)
is not satisfied due to the imposition of any Burdensome Condition.


(b)          No Legal Restraints.  No applicable Law and no Judgment,
preliminary, temporary or permanent, or other legal restraint or prohibition,
and no binding order or determination by any Governmental Entity (collectively,
the “Legal Restraints”), shall be in effect that (i) prevents, makes illegal,
restrains, enjoins or prohibits the consummation of the Share Purchase and the
other transactions contemplated hereby or (ii) imposes any Burdensome Condition;
provided, however, that Seller shall not be entitled to assert that the
condition set forth in this Section 7.01(b) is not satisfied due to the
imposition of any Burdensome Condition.


Section 7.02.          Conditions to Obligations of Seller.  The obligations of
Seller to consummate the Share Purchase are further subject to the following
conditions:


(a)          Representations and Warranties.  (i) The representations and
warranties of Purchaser contained in this Agreement (except for the
representations and warranties contained in Sections 3.01, 3.02, and 3.04) shall
be true and correct (without giving effect to any limitation as to “materiality”
or “Purchaser Material Adverse Effect” set forth therein) at and as of the
Closing Date as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such earlier date), except where
the failure of such representations and warranties to be true and correct
(without giving effect to any limitation as to “materiality” or “Purchaser
Material Adverse Effect” set forth therein), individually or in the aggregate,
has not had and would not reasonably be expected to have a Purchaser Material
Adverse Effect and (ii) the representations and warranties of Purchaser
contained in Sections 3.01, 3.02 and 3.04 shall be true and correct in all
material respects at and as of the Closing Date as if made at and as of such
time (except to the extent expressly made as of an earlier date, in which case
as of such earlier date).


(b)          Performance of Obligations of Purchaser.  Purchaser shall have
performed in all material respects all material obligations required to be
performed by it under this Agreement at or prior to the Closing Date.


(c)          Purchaser Certificate.  Purchaser shall have delivered to Seller a
certificate, dated as of the Closing Date and signed by an executive officer,
director or person holding similar position, certifying to the effect that the
conditions set forth in Sections 7.02(a) and 7.02(b) have been satisfied.


(d)          A&R Stockholders Agreement. The Company shall have delivered to
Purchaser the A&R Stockholders Agreement.
28

--------------------------------------------------------------------------------



Section 7.03.          Conditions to Obligations of Purchaser.  The obligations
of Purchaser to consummate the Share Purchase are further subject to the
following conditions:


(a)          Representations and Warranties.  (i) The representations and
warranties of Seller and the Company contained in this Agreement (except for the
representations and warranties contained in Sections 2.01, 2.02, 2.04 and 2.05,
the first sentence in each of Section 4.01 and 4.07, and Sections 4.02, 4.03,
4.04, 4.05, 4.13 and 4.14) shall be true and correct (without giving effect to
any limitation as to “materiality”, “Seller Material Adverse Effect” or “Company
Material Adverse Effect” set forth therein) at and as of the Closing Date as if
made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such earlier date), except where the failure
of such representations and warranties to be true and correct (without giving
effect to any limitation as to “materiality”, “Seller Material Adverse Effect”
or “Company Material Adverse Effect” set forth therein), individually or in the
aggregate, has not had and would not reasonably be expected to have a Seller
Material Adverse Effect (in the case of representations and warranties of
Seller) or a Company Material Adverse Effect (in the case of representations and
warranties of the Company); (ii) the representations and warranties of Seller
contained in Sections 2.01, 2.02 and 2.05 and of the Company contained in the
first sentence of Section 4.01 and Sections 4.02, 4.04, 4.05, 4.13 and 4.14
shall be true and correct in all material respects at and as of the Closing Date
as if made at and as of such time (except to the extent expressly made as of an
earlier date, in which case as of such earlier date); (iii) the representations
and warranties of Seller contained in Section 2.04 and of the Company contained
in the first sentence of Section 4.07 shall be true and correct in all respects
at and as of the Closing Date as if made at and as of such time; and (iv) the
representations and warranties of the Company contained in Section 4.03 shall be
true and correct in all respects at and as of the Closing Date as if made at and
as of such time (except for any failure to be so true and correct that is de
minimis in nature).


(b)          Performance of Obligations of Seller and the Company.  Seller and
the Company shall have performed in all material respects all material
obligations required to be performed thereby under this Agreement at or prior to
the Closing Date.


(c)          Seller and Company Certificate.  Each of Seller and the Company
shall have delivered to Purchaser a certificate, dated as of the Closing Date
and signed an executive officer, director or person holding similar positon of
such party certifying to the effect that the conditions set forth in Sections
7.03(a) and 7.03(b), insofar as they relate to representations and warranties
made or material obligations required to be performed by the party delivering
such certificate, have been satisfied.


(d)          A&R Stockholders Agreement. The Company shall have delivered to
Purchaser the A&R Stockholders Agreement.
29

--------------------------------------------------------------------------------



ARTICLE VIII


Termination, Amendment and Waiver


Section 8.01.          Termination.  This Agreement may be terminated at any
time prior to the Closing:


(a)          by mutual written consent of Seller and Purchaser;


(b)          by either Seller or Purchaser:


(i)          if the Share Purchase is not consummated on or before the End
Date.  The “End Date” shall mean the date that is seven (7) months following the
date of this Agreement; provided that, if the Closing shall not have occurred
prior to such date and all the conditions to Closing, other than the conditions
set forth in Sections 7.01(a)(i) and 7.01(a)(ii) shall have been satisfied or
shall be capable of being satisfied at such time, the End Date may be extended
by either Seller or Purchaser on one occasion for a period of two (2) months by
written notice to the other party no later than five (5) Business Days prior to
the then existing End Date, and such date, as so extended, shall be the End
Date; provided that the right to terminate this Agreement under this Section
8.01(b) shall not be available to any party whose breach of any provision of
this Agreement, directly or indirectly, causes the failure of the Closing to be
consummated by the End Date; or


(ii)          if the condition set forth in Section 7.01(b)(i) or (ii) is not
satisfied and the Legal Restraint giving rise to such non-satisfaction shall
have become final and non-appealable; provided that the terminating party shall
have complied with its obligations pursuant to Section 6.02;


(c)          by Seller:


(i)          if Purchaser has breached any representation, warranty, covenant or
agreement contained in this Agreement, or if any representation or warranty of
Purchaser has become untrue, in each case, such that the conditions set forth in
Section 7.03(a) or Section 7.03(b) could not be satisfied as of the Closing
Date; provided, however, that Seller may not terminate this Agreement pursuant
to this Section 8.01(c)(i) unless any such breach or failure to be true has not
been cured within 60 days after written notice by Seller to Purchaser informing
Purchaser of such breach or failure to be true, except that no cure period shall
be required for a breach which by its nature cannot be cured prior to the End
Date; and provided, further, that Seller may not terminate this Agreement
pursuant to this Section 8.01(c)(i) if Seller is then in breach of this
Agreement in any material respect; or


(ii)          if (1) the conditions to the obligations of Purchaser set forth in
Sections 7.01 and 7.03 shall have been satisfied or, to the extent permitted,
waived (other than those conditions that by their nature are to be satisfied at
the Closing, which shall reasonably be expected to be satisfied at the Closing
assuming, for this purpose, that the Closing Date were the date that valid
notice of termination of this Agreement is delivered by Seller to Buyer pursuant
to this Section 8.01(c)), (2) Seller has irrevocably confirmed in writing to
Purchaser that all of the conditions to Seller’s obligations under this
Agreement set forth in Sections 7.01 and 7.02 (other than those conditions that
by their nature are to be satisfied at the Closing, which shall reasonably be
expected to be satisfied at the Closing assuming, for this purpose, that the
Closing Date were the date that valid notice of termination of this Agreement is
delivered by Seller to Buyer pursuant to this Section 8.01(c)) have been
satisfied or will be waived and that Seller is irrevocably ready and, willing
and able to proceed with the Closing, (3) Seller stood ready, willing and able
to consummate the transactions contemplated by this Agreement during the
entirety of the three business day period after the delivery of the notice
contemplated by clause (2) and (4) Purchaser fails to comply with its
obligations under Section 1.03 to consummate the Closing within such three
business day period; or
30

--------------------------------------------------------------------------------



(d)          by Purchaser, if Seller or the Company has breached any
representation, warranty, covenant or agreement contained in this Agreement, or
if any representation or warranty of Seller or the Company has become untrue, in
each case, such that the conditions set forth in Section 7.03(a) or Section
7.03(b), as the case may be, could not be satisfied as of the Closing Date;
provided, however, that Purchaser may not terminate this Agreement pursuant to
this Section 8.01(d) unless any such breach or failure to be true has not been
cured within 60 days after written notice by Purchaser to Seller and the Company
informing Seller and the Company of such breach or failure to be true, except
that no cure period shall be required for a breach which by its nature cannot be
cured prior to the End Date; and provided, further, that Purchaser may not
terminate this Agreement pursuant to this Section 8.01(d) if Purchaser is then
in breach of this Agreement in any material respect.


Section 8.02.          Effect of Termination.


(a)          In the event of termination of this Agreement by either Purchaser
or Seller as provided in Section 8.01, this Agreement shall forthwith become
void and have no force or effect, without any liability or obligation on the
part of the Company, Purchaser or Seller or any direct or indirect equity
holder, controlling person, partner, member, manager, stockholder, director,
officer, employee, Affiliate, agent or other representative of such party or
such party’s Affiliates or its or any of the foregoing’s successors or assigns),
other than the final sentence of Section 6.01, this Section 8.02, Section 8.03
and Article IX, which provisions shall survive such termination; provided,
however, that, subject to Section 9.10, no such termination shall relieve or
release any party from any liability for any fraud or willful breach of any
covenant, obligation or agreement set forth in this Agreement prior to such
termination.  For purposes of this Agreement, “willful breach” means a breach
that is a consequence of an act or omission undertaken by the breaching party
with the Knowledge that the taking of, or failure to take, such act would, or
would reasonably be expected to, cause or constitute a material breach of this
Agreement; it being acknowledged, and agreed, without limitation, that any
failure by any party to consummate the Share Purchase and the other transactions
contemplated hereby after the applicable conditions thereto have been satisfied
or waived (other than those conditions that by their nature are to be satisfied
at the Closing, which conditions would be capable of being satisfied at such
time) shall constitute a willful breach of this Agreement.


Section 8.03.          Fees and Expenses.


(a)          In the event the Closing occurs, Seller shall be responsible for
all of the fees and expenses of the Company Financial Advisors that are incurred
by the Company in connection with the Share Purchase to the extent the
agreements pursuant to which such fees and expenses are payable have been
provided to Seller by the Company prior to the date of this Agreement.  Seller
shall not be responsible for any fees or expenses of the Company Financial
Advisors if the Closing does not occur, and shall not be responsible for any
fees or expenses of the Company Financial Advisors in respect of any
transactions other than the Share Purchase (including any previously considered
transactions that preceded the Share Purchase).  The Company shall not amend any
engagement letter or similar agreement with any of the Company Financial
Advisors in any manner that would increase the obligations of Seller under this
Section 8.03 without the prior written consent of Seller.


(b)          Except as specifically provided for herein, all fees and expenses
incurred in connection with the Share Purchase and the other transactions
contemplated by this Agreement shall be paid by the party incurring such fees or
expenses, whether or not such transactions are consummated.
31

--------------------------------------------------------------------------------



Section 8.04.          Amendment.  This Agreement may be amended by the parties
at any time.  This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties; provided that any amendment
that does not effect the rights, obligations or interests of the Company
pursuant to this Agreement may be effected pursuant to an instrument in writing
signed on behalf of Seller and Purchaser.


Section 8.05.          Extension; Waiver.  At any time prior to the Closing, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties; (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement; (c) waive compliance with any covenants
and agreements contained in this Agreement; or (d) waive the satisfaction of any
of the conditions contained in this Agreement; provided that a party may only
waive matters that are for their benefit under this Agreement.  Any agreement on
the part of a party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.  The failure
of any party to this Agreement to assert any of its rights under this Agreement
or otherwise shall not constitute a waiver of such rights.


ARTICLE IX


General Provisions


Section 9.01.          Survival.  None of the representations and warranties of
the Company in this Agreement or in any instrument delivered by or on behalf of
the Company pursuant to this Agreement shall survive the Closing or the
termination of this agreement pursuant to Section 8.01; provided that the
representations and warranties of Seller set forth in Article II and the
representations and warranties of Purchaser set forth in Article III shall
survive the Closing until the first anniversary of the Closing Date.  This
Section 9.01 shall not limit Section 8.02 or any covenant or agreement of the
parties that by its terms contemplates performance after the Closing.
32

--------------------------------------------------------------------------------



Section 9.02.          Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed duly given (a) on the date of delivery if delivered personally; (b) on
the date sent if sent by facsimile or electronic mail (provided, however, that
notice given by facsimile or email shall not be effective unless either (i) a
duplicate copy of such facsimile or email notice is promptly given by one of the
other methods described in this Section 9.02 or (ii) the receiving party
delivers a written confirmation of receipt of such notice either by facsimile or
email or any other method described in this Section 9.02); (c) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier; or (d) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
 

 
(a)
if to the Company, to:
         
OneMain Holdings, Inc.
   
601 NW 2nd Street
   
Evansville, Indiana 47708
   
Email:
Jack.Erkilla@onemainfinancial.com
   
Attention:
Jack R. Erkilla
         
with a copy (which shall not constitute notice) to:
       
Skadden, Arps, Slate, Meagher & Flom LLP
   
Four Times Square
   
New York, New York 10036
   
Email:
joseph.coco@skadden.com
     
peter.serating@skadden.com
     
maxim.mayercesiano@skadden.com
   
Attention:
Joseph A. Coco
     
Peter D. Serating
     
Maxim O. Mayer-Cesiano
         
(b)
if to Purchaser, to:
         
c/o Apollo Management VIII, L.P.
   
9 West 57th Street, 43rd Floor
   
New York, New York 10019
   
Email:
mmichelini@apollolp.com; lmedley@apollolp.com
   
Attention:
Matthew Michelini; Laurie Medley
         
with a copy (which shall not constitute notice) to:
       
Sidley Austin LLP
   
One South Dearborn
   
Chicago, Illinois 60603
   
Email:
pshwachman@sidley.com
     
dclivner@sidley.com
   
Attention:
Perry Shwachman
     
Dan Clivner

33

--------------------------------------------------------------------------------

 
 
(c)
if to Seller, to:
     
 
 
FIG LLC
 
 
1345 Avenue of the America’s
 
 
45th Floor
 
 
New York, New York 10065
 
 
Email:
rnardone@fortress.com
 
 
Attention:
Randal Nardone
       
 
with a copy (which shall not constitute notice) to:
   
 
 
Cravath, Swaine & Moore LLP
 
 
Worldwide Plaza
 
 
825 Eighth Avenue
 
 
New York, New York 10019
 
 
Email:
DZoubek@cravath.com
 
 
 
KHallam@cravath.com
 
 
Attention:
Damien R. Zoubek
      O. Keith Hallam III

 
Section 9.03.          Definitions.  For purposes of this Agreement:


“A&R Stockholders Agreement” means the Amended and Restated Stockholders
Agreement, dated as of the Closing Date, by and between the Company and
Purchaser, substantially in the form attached hereto as Exhibit B.


“Action” means any suit, claim, action, proceeding, arbitration, mediation or
investigation.


An “Affiliate” of any Person means another Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person (provided that other than in the case of
the definition of “Purchaser Related Parties” or for purposes of Sections 3.06,
3.07, 6.01, 6.02 and 9.13, in no event shall Purchaser or any of its
subsidiaries be considered an Affiliate of any portfolio company or investment
fund affiliated with any Sponsor, nor shall any portfolio company or investment
affiliated with any Sponsor be considered to be an Affiliate of Purchaser or any
of its subsidiaries).
 
“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking and savings and loan institutions are authorized or required by
Law to be closed in New York City.


“Code” means the Internal Revenue Code of 1986, as amended.


“Company Benefit Plan” means each “employee benefit plan” (as defined in Section
3(3) of ERISA) and each other employment, individual consulting, bonus, deferred
compensation, incentive compensation, equity or equity-based award, stock
purchase, retention, change in control, transaction bonus, severance or
termination pay, hospitalization, medical, dental, vision, life insurance,
disability or sick leave benefit, supplemental unemployment benefits, vacation,
paid time off, flexible spending account, scholarship, profit-sharing, pension
or retirement plan, program, agreement, policy or arrangement, in each case, (i)
that is maintained, sponsored or contributed to by the Company or any Company
Subsidiary, (ii) with respect to which the Company or any Company Subsidiary is
a party, or (iii) to which the Company or any Company Subsidiary would
reasonably be expected to have any material liability (including contingent
liability); provided that in no event shall a Company Benefit Plan include any
arrangement operated by a Governmental Entity.
34

--------------------------------------------------------------------------------



 “Company Board” means the Board of Directors of the Company.


“Company Material Adverse Effect” means any circumstance, occurrence, effect,
change, event, development, action or omission that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on the business, condition (financial or otherwise) or results of
operations of the Company and the Company Subsidiaries, taken as a whole;
provided, however, that any circumstance, occurrence, effect, change, event,
development, action or omission arising from, in connection with or related to
(except, in the case of clauses (a), (b), (c), (d), (e), (f) or (j) below, to
the extent disproportionately affecting the Company and the Company Subsidiaries
relative to other companies in the industries in which the Company and the
Company Subsidiaries operate, in which case only the incremental
disproportionate effect shall be taken into account): (a) conditions affecting
the United States economy or any other national or regional economy or the
global economy generally; (b) political conditions (or changes in such
conditions) in the United States or any other country or region in the world,
declared or undeclared acts of war, cyber-attacks, sabotage or terrorism,
epidemics or pandemics (including any escalation or general worsening of any of
the foregoing) or national or international emergency in the United States or
any other country or region of the world occurring after the date hereof; (c)
general changes in the financial, credit, banking or securities markets in the
United States or any other country or region in the world (including any
disruption thereof and any decline in the price of any market index) and
including general changes or developments in or relating to currency exchange or
interest rates; (d) changes required by GAAP or other accounting standards (or
interpretations thereof); (e) changes in any Laws or other binding directives
issued by any Governmental Entity (or interpretations thereof); (f) changes that
are generally applicable to the industries in which the Company and the Company
Subsidiaries operate; (g) any failure by the Company to meet any internal or
published projections, forecasts or revenue or earnings predictions for any
period ending on or after the date of this Agreement or any decline in the
market price or trading volume of the Common Stock (provided that the underlying
causes of any such failure or decline may be considered in determining whether a
Company Material Adverse Effect has occurred to the extent not otherwise
excluded by another exception herein); (h) the negotiation, execution or
delivery of this Agreement, the performance by any party hereto of its
obligations hereunder or the public announcement (including as to the identity
of the parties hereto) or pendency of the Share Purchase or any of the other
transactions contemplated hereby including the impact thereof on relationships,
contractual or otherwise with customers, suppliers on employees of the Company
and the Company Subsidiaries (provided, that this clause (h) shall not apply (x)
to any representation or warranty contained in this Agreement to the extent that
it expressly purports to address the consequences resulting from the
negotiation, execution, delivery, performance, consummation or public
announcement of this Agreement, the Share Purchase or any of the other
transactions contemplated hereby or (2) to the condition set forth in Section
7.03(a) to the extent related to the truth or accuracy of any such
representation or warranty); (i) changes in the Company’s credit rating
(provided that the underlying causes of such decline may be considered in
determining whether a Company Material Adverse Effect has occurred to the extent
not otherwise excluded by another exception herein); (j) the occurrence of
natural disasters, force majeure events or weather conditions adverse to the
business being carried on by the Company and the Company Subsidiaries; (k)
stockholder litigation arising from or relating to this Agreement or the Share
Purchase; (l) any action expressly required by the terms of this Agreement, or
with the prior written consent or at the direction of Purchaser; (m) any
liability arising from any pending or threatened claim, suit, action,
proceeding, investigation or arbitration disclosed to Purchaser in the Company
Disclosure Letter; or (n) any comments or other communications by Purchaser of
its intentions with respect to the Company or the business of the Company, shall
not be taken into account in determining whether a Company Material Adverse
Effect has occurred or would reasonably be expected to occur.
35

--------------------------------------------------------------------------------



“Company PSU” means a right to receive shares of Common Stock granted under the
Company Stock Plan subject to the achievement of service-based and
performance-based vesting conditions.


“Company Restricted Stock” means Common Stock granted under the Company Stock
Plan that is subject to certain restrictions that lapse at the end of a
specified period or periods.


“Company RSU” means a right to receive shares of Common Stock granted under the
Company Stock Plan subject to the achievement of service-based vesting
conditions.


“Company Stock Award” means each Company RSU, Company PSU and share of Company
Restricted Stock.


“Company Stock Plan” means the OneMain Holdings, Inc. Amended and Restated 2013
Omnibus Incentive Plan.


“Company Subsidiary” means any Subsidiary of the Company.


“DGCL” means the General Corporation Law of the State of Delaware.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.


“Existing Stockholders Agreement” means the Stockholders Agreement, dated as of
October 15, 2013, between the Company (formerly Springleaf Holdings, Inc.) and
Springleaf Financial Holdings, LLC.


“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind to such Person, (ii) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (iii) all
guarantees and arrangements having the economic effect of a guarantee of such
Person of any other Indebtedness of any other Person, or (iv) reimbursement
obligations under letters of credit, bank guarantees, and other similar
contractual obligations entered into by or on behalf of such Person.
36

--------------------------------------------------------------------------------



“Intellectual Property Rights” means all intellectual property rights of every
kind and description throughout the world, including (i) patents, patent
applications, invention disclosures and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions and
extensions thereof; (ii) trademarks, service marks, trade names, domain names,
logos, slogans, trade dress, design rights and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing;
(iii) copyrights and copyrightable subject matter; (iv) rights in computer
programs (whether in source code, object code or other form), algorithms,
databases, compilations and data; (v) trade secrets and all other confidential
and proprietary information, ideas, know-how, inventions, processes, formulae,
models and methodologies; (vi) all rights in the foregoing and in other similar
intangible assets; (vii) all applications and registrations for the foregoing;
and (viii) all rights and remedies against past, present and future
infringement, misappropriation or other violation thereof.


The “Knowledge” of any Person that is not an individual means, with respect to
any matter in question, (i) in the case of the Knowledge of the Company, the
actual knowledge of the executive officers of the Company set forth in Section
9.03(a) of the Company Disclosure Letter and (ii) in the case of the Knowledge
of Seller, the actual knowledge of the persons set forth in Section 9.03(b) of
the Company Disclosure Letter.


“Letter Agreement” means the Letter Agreement, dated as of the date hereof,
among Seller, the Company and Purchaser.


“Liens” means all pledges, liens, easements, rights-of-way, encroachments,
restrictions, charges, mortgages, encumbrances and security interests.


“Loan” means a loan, line of credit or sales finance account.


“NYSE” means the New York Stock Exchange.


“Permitted Liens” means, collectively, (i) suppliers’, mechanics’, carriers’,
workmen’s, legal hypothecs, repairmen’s, materialmen’s, warehousemen’s,
construction and other similar Liens arising or incurred by operation of law or
otherwise incurred in the ordinary course of business consistent with past
practice in all material respects; (ii) Liens for Taxes, utilities and other
governmental charges that are not due and payable or which are being contested
in good faith by appropriate proceedings and for which adequate accruals or
reserves have been established in accordance with GAAP; (iii) requirements and
restrictions of zoning, building and other applicable Laws and municipal bylaws,
and development, site plan, subdivision or other agreements with municipalities
that do not materially interfere with the business of the Company and the
Company Subsidiaries as currently conducted; (iv) licenses or other grants of
rights in Intellectual Property Rights; (v) statutory Liens of landlords for
amounts not due and payable or which are being contested in good faith by
appropriate proceedings; (vi) deposits made in the ordinary course of business
consistent with past practice in all material respects to secure payments of
worker’s compensation, unemployment insurance or other types of social security
benefits or the performance of bids, tenders, sales, contracts (other than for
the repayment of Indebtedness), public or statutory obligations, and surety,
stay, appeal, customs or performance bonds, or similar obligations arising in
each case in the ordinary course of business consistent with past practice in
all material respects; (vii) Liens in favor of customs and revenue authorities
arising as a matter of law and in the ordinary course of business consistent
with past practice in all material respects to secure payment of customs duties
in connection with the importation of goods; (viii) Liens resulting from
securities Laws; (ix) Liens incurred in the ordinary course of business
consistent with past practice in all material respects in connection with any
purchase money security interests, equipment leases or similar financing
arrangements; (x) the reservations, limitations, rights, provisos and
conditions, if any, expressed in any grant or permit from any Governmental
Entity or any similar authority including those reserved to or vested in any
Governmental Entity; and (xi) Liens that do not materially detract from the
value of such property based upon its current use or interfere in any material
respect with the current use, operation or occupancy by the Company or any
Company Subsidiary of such property.
37

--------------------------------------------------------------------------------



“Person” means any natural person, firm, corporation, partnership, company,
limited liability company, trust, joint venture, association, Governmental
Entity or other entity.


“Purchaser Material Adverse Effect” means, with respect to Purchaser, any
circumstance, occurrence, effect, change, event or development that,
individually or taken together with other circumstances, occurrences, effects,
changes, events or developments, is or would be reasonably likely to prevent or
materially impair, interfere with, hinder or delay the consummation of the Share
Purchase or the other transactions contemplated by this Agreement.


“Purchaser Related Parties” means, collectively, (A) Purchaser, (B) the former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, attorneys, financing sources, Affiliates, members, managers,
general or limited partners, stockholders and assignees of Purchaser and (C) any
portfolio company or investment fund affiliated with Apollo Global Management,
LLC.


“Regulatory Efforts Letter Agreement” means the Letter Agreement, dated as of
the date hereof, among Seller and the Sponsors.


 “Regulatory Laws” means the HSR Act, the Sherman Antitrust Act of 1890, as
amended, and the rules and regulations promulgated thereunder, the Clayton Act
of 1914, as amended, and the rules and regulations promulgated thereunder, the
Federal Trade Commission Act of 1914, as amended, and the rules and regulations
promulgated thereunder, and any other federal, state and foreign statutes,
rules, regulations, orders, decrees, administrative and judicial doctrines and
other Laws that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition.


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
38

--------------------------------------------------------------------------------



“Securities Documents” means the (i) Indenture, dated as of May 1, 1999, between
Springleaf Finance Corporation (formerly American General Finance Corporation)
and Wilmington Trust Company (successor trustee to Citibank, N.A.), as amended,
supplemented, restated or otherwise modified as of the date hereof, (ii) Junior
Subordinated Indenture, dated as of January 22, 2007, between Springleaf Finance
Corporation (formerly American General Finance Corporation) and Deutsche Bank
Trust Company Americas, as Trustee, (iii) Indentures, dated as of (x) May 29,
2013, (y) September 24, 2013, and (z) September 24, 2013, between Springleaf
Finance Corporation and Wilmington Trust, National Association, as trustee, (iv)
Indenture, dated as of December 3, 2014, by Springleaf Finance Corporation,
OneMain Holdings, Inc. (formerly Springleaf Holdings, Inc.), as Guarantor, and
Wilmington Trust, National Association and the First Supplemental Indenture
thereto, dated as of December 3, 2014, the Second Supplemental Indenture
thereto, dated as of April 11, 2016, and the Third Supplemental Indenture
thereto, dated as of May 15, 2017, and (v) Indenture, dated as of December 11,
2014, among OneMain Financial Holdings, LLC (formerly OneMain Financial
Holdings, Inc.), the guarantors from time to time party thereto, and The Bank of
New York Mellon, as trustee, the First Supplemental Indenture thereto, dated as
of May 15, 2015 and the Second Supplemental Indenture thereto, dated as of
November 8, 2016.


“Seller Material Adverse Effect” means, with respect to Seller, any
circumstance, occurrence, effect, change, event or development that,
individually or taken together with other circumstances, occurrences, effects,
changes, events or developments, is or would be reasonably likely to prevent or
materially impair, interfere with, hinder or delay the consummation of the Share
Purchase or the other transactions contemplated by this Agreement.


“SOX” means the Sarbanes-Oxley Act of 2002, as amended.


A “Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing person or body (or, if there are no such voting interests, more than
50% of the equity interests of which is owned directly or indirectly by such
first Person).


“Tax Returns” means returns, reports, information statements, claims for refund,
declarations of estimated Taxes and similar filings, including any schedule or
attachment thereto and any amendment thereof, with respect to Taxes filed or
required to be filed with the Internal Revenue Service or any other taxing
authority.


“Taxes” means all federal, state, local, and foreign income, excise, gross
receipts, gross income, ad valorem, profits, gains, property, capital, sales,
transfer, use, payroll, employment, severance, withholding, franchise, value
added and other taxes, customs, tariffs, imposts, levies, duties, fees or other
like assessments or charges of any kind imposed by a Governmental Entity, in
each case, in the nature of a tax, together with all interest, penalties and
additions imposed with respect to such amounts.


“Treasury Regulation” means the regulations promulgated by the United States
Department of the Treasury under the Code.
39

--------------------------------------------------------------------------------



Section 9.04.          Interpretation.


(a)          When a reference is made in this Agreement to an Article, a Section
or an Exhibit, such reference shall be to an Article, a Section or an Exhibit of
or to this Agreement unless otherwise indicated.  The table of contents, index
of defined terms and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Any capitalized term used in any Exhibit but not otherwise
defined therein shall have the meaning assigned to such term in this Agreement. 
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
term “or” is not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.”  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms.  All
pronouns and any variations thereof refer to the masculine, feminine or neuter
as the context may require.  Any agreement, instrument or Law defined or
referred to herein means such agreement, instrument or Law as from time to time
amended, modified or supplemented, unless otherwise specifically indicated. 
References to a Person are also to its permitted successors and assigns.  Unless
otherwise specifically indicated, all references to “$” will be deemed
references to the lawful money of the United States of America. In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring by virtue of the authorship
of any provisions of this Agreement.


Section 9.05.          Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law, or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as either the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party or such party waives its rights under this Section
9.05 with respect thereto.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.


Section 9.06.          Counterparts.  This Agreement may be executed in one or
more counterparts, including by facsimile or by email with .pdf attachments, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.


Section 9.07.          Entire Agreement; No Third-Party Beneficiaries.  This
Agreement, taken together with the Company Disclosure Letter, the Equity
Commitment Letters, the Letter Agreement, the Regulatory Efforts Letter
Agreement and the Confidentiality Agreement, (a) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the Share Purchase and the other
transactions contemplated by this Agreement and (b) this Agreement is not
intended to confer upon any Person other than the parties any rights or
remedies.
40

--------------------------------------------------------------------------------



Section 9.08.          GOVERNING LAW.  THIS AGREEMENT, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE AND ANY ACTION OR PROCEEDING (WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE) ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
OF THE STATE OF DELAWARE.


Section 9.09.          Assignment.  Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of Law or otherwise by any of the parties without
the prior written consent of the other parties; provided, however, that
Purchaser shall have the right, without the prior consent of Seller or the
Company, to assign all or any portion of its rights, interests or obligations
under this Agreement to any of its Affiliates or any affiliates of any Sponsor
but no such assignment shall relieve Purchaser of its obligations under this
Agreement; provided, further, that in no event shall Purchaser be permitted to
assign this Agreement to any Person to the extent that, as a result of such
assignment, either (a) any additional consent or approval of, or filing,
declaration or registration with, any Governmental Entity would be required
under this Agreement or in connection with the transactions contemplated hereby
or (b) any delay would occur with respect to any consent or approval of, or
filing, declaration or registration with, any Governmental Entity that otherwise
is required to be made under this Agreement or in connection with the
transactions contemplated hereby. Any purported assignment without such consent
shall be void.  Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective successors and assigns.


Section 9.10.          Specific Enforcement.  The parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor.  It is accordingly agreed that (a) the parties
shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the
performance of the terms and provisions of this Agreement, including the right
of a party to cause the other parties to consummate the Share Purchase and the
other transactions contemplated hereby and the right of Seller to seek an
injunction, specific performance or other equitable remedies in connection with
enforcing Purchaser’s obligation to cause the Equity Commitments to be funded
and (b) the parties are entitled to enforce specifically the performance of
terms and provisions of this Agreement in any court referred to in Section 9.11
below, without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity.  The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to Law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach.
41

--------------------------------------------------------------------------------



Section 9.11.          Jurisdiction; Venue.  Each of the parties hereto
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any party or its Affiliates against any
other party or its Affiliates shall be brought and determined in the Court of
Chancery of the State of Delaware; provided that if jurisdiction is not then
available in the Court of Chancery of the State of Delaware, then any such legal
action or proceeding may be brought in any federal court located in the State of
Delaware or any other Delaware state court. Each of the parties hereby
irrevocably submits to the jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties agrees not to commence any
action, suit or proceeding relating thereto except in the courts described above
in Delaware, other than actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Delaware as
described herein. Each of the parties further agrees that notice as provided
herein shall constitute sufficient service of process and the parties further
waive any argument that such service is insufficient. Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason other than the failure
to serve process in accordance with this Agreement, (b) that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (c) that (i) the suit, action or proceeding in any
such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.


Section 9.12.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
THIS AGREEMENT, THE SHARE PURCHASE OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) CERTIFIES THAT IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) CERTIFIES THAT IT MAKES SUCH
WAIVER VOLUNTARILY AND (D) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 9.12.
42

--------------------------------------------------------------------------------



Section 9.13.          Non-recourse.  Each party agrees, on behalf of itself and
its Affiliates (and in the case of Seller, the Company, the Company
Subsidiaries, and any of its or their respective former, current or future
general or limited partners, stockholders, controlling Persons, managers,
members, directors, officers, employees, Affiliates, representatives, agents or
any their respective assignees or successors or any former, current or future
general or limited partner, stockholder, controlling Person, manager, member,
director, officer, employee, Affiliate, representative, agent, assignee or
successor of any of the foregoing (collectively, the “Seller Related Parties”),
and in the case of Purchaser, the Purchaser Related Parties), that all Actions,
claims, obligations, liabilities or causes of action (whether in Contract or in
tort, in Law or in equity or otherwise, or granted by statute or otherwise,
whether by or through attempted piercing of the corporate, limited partnership
or limited liability company veil or any other theory or doctrine, including
alter ego or otherwise) that may be based upon, in respect of, arise under, out
or by reason of, be connected with, or relate to: (a) this Agreement or any
other agreement referenced herein or contemplated hereby or the transactions
contemplated hereunder or thereunder, (b) the negotiation, execution or
performance this Agreement or any other agreement referenced herein or
contemplated hereby (including any representation or warranty made in, in
connection with, or as an inducement to, this Agreement or such other
agreement), (c) any breach or violation of this Agreement or any other agreement
referenced herein or contemplated hereby and (d) any failure of the transactions
contemplated hereunder or under any other agreement referenced herein to be
consummated, in each case, may be made only against (and are those solely of)
the Persons that are expressly identified as parties to this Agreement and, in
accordance with, and subject to the terms and conditions of this Agreement. In
furtherance and not in limitation of the foregoing, and notwithstanding anything
contained in this Agreement or any other agreement referenced herein or
contemplated hereby or otherwise to the contrary, but subject to the other
provisions of this Section 9.13, each party hereto covenants, agrees and
acknowledges, on behalf of itself and its respective Affiliates (and in the case
of Seller and the Company, the Seller Related Parties), that no recourse under
this Agreement or any other agreement referenced herein or contemplated hereby
or in connection with any transactions contemplated hereby or thereby shall be
sought or had against any other Person, including any Seller Related Party, any
Purchaser Related Party, and no other Person, including any Seller Related
Party, any Purchaser Related Party, shall have any liabilities or obligations
(whether in Contract or in tort, in Law or in equity or otherwise, or granted by
statute or otherwise, whether by or through attempted piercing of the corporate,
limited partnership or limited liability company veil or any other theory or
doctrine, including alter ego or otherwise) for any claims, causes of action,
obligations or liabilities arising under, out of, in connection with or related
to the items in the immediately preceding clauses (a) through (d), it being
expressly agreed and acknowledged that no personal liability or losses
whatsoever shall attach to, be imposed on or otherwise be incurred by any of the
aforementioned, as such, arising under, out of, in connection with or related to
the items in the immediately preceding clauses (a) through (d), in each case,
except for claims that Seller, the Company or Purchaser, as applicable, may
assert (subject with respect to the following clauses (ii), in all respects to
the limitations set forth in Section 8.02, Section 9.11 and this Section 9.13):
(i) against any Person that is party to, and solely pursuant to the terms and
conditions of, the (x) Confidentiality Agreement and (y) Regulatory Efforts
Letter Agreement; (ii) against the equity providers for specific performance of
their obligation to fund their committed portions of the Equity Financing (as
defined in the Equity Commitment Letter) solely in accordance with, and pursuant
to the terms and conditions of, the Equity Commitment Letter; or (iii) against
Seller, the Company or Purchaser solely in accordance with, and pursuant to the
terms and conditions of, this Agreement. Notwithstanding anything to the
contrary herein or otherwise, no Seller Related Party or Purchaser Related Party
shall be responsible or liable for any multiple, consequential, indirect,
special, statutory, exemplary or punitive damages which may be alleged as a
result of this Agreement any other agreement referenced herein or contemplated
hereby or the transactions contemplated hereunder or thereunder, or the
termination or abandonment of any of the foregoing.
43

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank]
44

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, Purchaser and Seller have duly executed this
Agreement, all as of the date first written above.
 
 
ONEMAIN HOLDINGS, INC.

 

 
By:
   
 
Name:
   
Title:

 

  OMH HOLDINGS, L.P.

 

 
By: Apollo Uniform GP, LLC, its general partner
 
By:
     
Name:
   
Title:

 

  SPRINGLEAF FINANCIAL HOLDINGS, LLC

                                                                                                                                                                                         

 
By:
   
 
Name:
   
Title:

                                                                                                                                                                    
 


45

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS
Term
Section
A&R Stockholders Agreement
Section 9.03
Action
Section 9.03
Affiliate
Section 9.03
Agreement
Preamble
Balance Sheet
Section 4.06(c)
Bankruptcy and Equity Exception
Section 2.02
Board Observer
Section 6.07
Burdensome Condition
Section 6.02(c)
Business Day
Section 9.03
Capital Stock
Section 4.03(a)
Closing
Section 1.02
Closing Date
Section 1.02
Code
Section 9.03
Common Stock
Recitals
Company
Preamble
Company Benefit Plan
Section 9.03
Company Board
Section 9.03
Company Bylaws
Section 4.01
Company Charter
Section 4.01
Company Disclosure Letter
Article IV
Company Financial Advisors
Section 4.14
Company Material Adverse Effect
Section 9.03
Company Parties
Section 6.03
Company PSU
Section 9.03
Company Restricted Stock
Section 9.03
Company RSU
Section 9.03
Company SEC Documents
Section 4.06(a)
Company Stock Award
Section 9.03
Company Stock Plan
Section 9.03
Company Subsidiary
Section 9.03
Company Voting Debt
Section 4.03(b)
Confidentiality Agreement
Section 6.01
Consent
Section 2.03(b)
Contract
Section 2.03(a)
DGCL
Section 9.03
Divestiture Action
Section 6.02(c)
DOJ
Section 6.02(a)
End Date
Section 8.01(b)
Equity Commitment Letters
Section 3.07
Equity Commitments
Section 3.07
ERISA
Section 9.03
Exchange Act
Section 9.03



46

--------------------------------------------------------------------------------



Existing Stockholders Agreement
Section 9.03
Filed Company SEC Documents
Article IV
FTC
Section 6.02(a)
GAAP
Section 4.06(b)
Governmental Approvals
Section 6.02(a)
Governmental Entity
Section 2.03(b)
HSR Act
Section 2.03(b)
Indebtedness
Section 9.03
Intellectual Property Rights
Section 9.03
Judgment
Section 2.03(a)
Knowledge
Section 9.03
Law
Section 2.03(a)
Legal Restraints
Section 7.01(b)
Letter Agreement
Section 9.03
Liens
Section 9.03
Loans
Section 9.03
Maximum Amount
Section 6.10(b)
Money Laundering Laws
Section 4.11(b)
NYSE
Section 9.03
Permit
Section 2.03(b)
Permitted Lien
Section 9.03
Person
Section 9.03
Preferred Stock
Section 4.03(a)
Purchase Price
Section 1.01
Purchaser
Preamble
Purchaser Material Adverse Effect
Section 9.03
Purchaser Related Parties
Section 9.03
Regulatory Efforts Letter Agreement
Section 9.03
Regulatory Laws
Section 9.03
Remedial Action
Section 6.02(d)
Representatives
Section 3.10
Required Approvals
Section 6.02(b)
SEC
Section 9.03
Securities Act
Section 9.03
Securities Documents
Section 9.03
Seller
Preamble
Seller Material Adverse Effect
Section 9.03
Seller Related Parties
Section 9.13
Share Purchase
Section 1.01
Shares
Recitals
SOX
Section 9.03
Sponsors
Section 3.07
State Regulatory Approvals
Section 6.02(a)
Subsidiary
Section 9.03



47

--------------------------------------------------------------------------------



Tax Returns
Section 9.03
Taxes
Section 9.03
Transfer Taxes
Section 6.08
Treasury Regulation
Section 9.03
willful breach
Section 8.02(a)



48

--------------------------------------------------------------------------------





Exhibit A


Permitted Investors




None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
49

--------------------------------------------------------------------------------





Exhibit B


Form of A&R Stockholders Agreement


[Attached.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
50

--------------------------------------------------------------------------------





Exhibit C


Director Appointments



1.
By resolution of the Company Board, adopted as promptly as practicable following
the date hereof, increase the size of the Company Board to nine (9) directors,
effective immediately as of the Closing;




2.
Cause the resignation of three (3) then-existing members of the Company Board
effective immediately prior to the Closing;




3.
As soon as reasonably practicable following the date hereof, cause the
Nominating and Corporate Governance Committee of the Company Board to perform
background checks on and evaluate eligibility for service on the Company Board
for each of the six (6) individuals designated by Purchaser in accordance with
Section 3.01(a) of the A&R Stockholders Agreement (each, an “Initial Purchaser
Designee”), and to otherwise complete the director onboarding process with
respect to each of the Initial Purchaser Designees (in each case, consistent
with past practices of the Company Board with respect to new director onboarding
and in sufficient time to allow such Initial Purchaser Designees to be appointed
to the Company Board as of the Closing Date); and




4.
Cause to be appointed to the Company Board each of the six (6) Initial Purchaser
Designees, effective immediately upon the Closing, such that a nine (9)-member
Company Board consisting of the six (6) Initial Purchaser Designees will be in
place effective immediately as of the Closing.


 
51

--------------------------------------------------------------------------------